EXECUTION COPY

 

--------------------------------------------------------------------------------


CREDIT AGREEMENT
 
Dated as of June 29, 2018
 
among
 
CHEFS’ WAREHOUSE PARENT, LLC and
DAIRYLAND USA CORPORATION,
each as a Borrower,
 
THE CHEFS’ WAREHOUSE, INC.,
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC,
BEL CANTO FOODS, LLC,
THE CHEFS’ WAREHOUSE WEST COAST, LLC,
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC,
MICHAEL’S FINER MEATS, LLC,
MICHAEL’S FINER MEATS HOLDINGS, LLC,
THE CHEFS’ WAREHOUSE MIDWEST, LLC,
FELLS POINT HOLDINGS, LLC,
 and
the Other Loan Parties Party Hereto,
as Guarantors,
 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
 
and
 
BMO HARRIS BANK N.A.,
as Administrative Agent and Swing Line Lender and


JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,
as Co-Syndication Agents


BMO CAPITAL MARKETS AND JPMORGAN CHASE BANK, N.A.,
as Joint Arrangers and Joint Bookrunners
 



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
Page
 
ARTICLE I. DEFINITIONS
1
   
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
34
SECTION 1.03
Terms Generally
34
SECTION 1.04
Accounting Terms; GAAP
34
SECTION 1.05
Pro Forma Calculations
35
SECTION 1.06
Status of Obligations
35
     
ARTICLE II. THE CREDITS
36
   
SECTION 2.01
Commitments
36
SECTION 2.02
Loans and Borrowings
36
SECTION 2.03
Requests for Revolving Borrowings
36
SECTION 2.04
Protective Advances
37
SECTION 2.05
Swingline Loans and Overadvances
38
SECTION 2.06
Letters of Credit
39
SECTION 2.07
Funding of Borrowings
44
SECTION 2.08
Interest Elections
44
SECTION 2.09
Termination and Reduction of Commitments
46
SECTION 2.10
Repayment of Loans; Evidence of Debt
47
SECTION 2.11
Prepayment of Loans
48
SECTION 2.12
Fees
49
SECTION 2.13
Interest
49
SECTION 2.14
Alternate Rate of Interest
50
SECTION 2.15
Increased Costs
52
SECTION 2.16
Break Funding Payments
53
SECTION 2.17
Withholding of Taxes; Gross-Up
53
SECTION 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
57
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
59
SECTION 2.20
Defaulting Lenders
60
SECTION 2.21
Returned Payments
61
SECTION 2.22
Banking Services and Swap Agreements
62
     
ARTICLE III. REPRESENTATIONS AND WARRANTIES
62
   
SECTION 3.01
Organization; Powers
62
SECTION 3.02
Authorization; Enforceability
62
SECTION 3.03
Governmental Approvals; No Conflicts
62
SECTION 3.04
Financial Condition; No Material Adverse Change
63
SECTION 3.05
Properties
63
SECTION 3.06
Litigation and Environmental Matters
63
SECTION 3.07
Compliance with Laws and Agreements
64
SECTION 3.08
Investment Company Status; Margin Stock
64
SECTION 3.09
Taxes
64
SECTION 3.10
ERISA
64
SECTION 3.11
Disclosure
64
SECTION 3.12
Material Agreements
65
SECTION 3.13
Solvency
65
SECTION 3.14
Insurance
65
SECTION 3.15
Capitalization and Subsidiaries
65
SECTION 3.16
Security Interest in Collateral
65
SECTION 3.17
Employment Matters
66
SECTION 3.18
Nature of Business; Permits and Licenses; Tradenames
66
SECTION 3.19
Location of Bank Accounts
66
SECTION 3.20
Notices from Farm Products Sellers
66
SECTION 3.21
Customers and Suppliers
67
SECTION 3.22
Affiliate Transactions
67
SECTION 3.23
Common Enterprise
67
SECTION 3.24
FDA Matters
67
SECTION 3.25
Anti-Corruption Laws and Sanctions
68
SECTION 3.26
EEA Financial Institutions
68
     

ii

--------------------------------------------------------------------------------

 
ARTICLE IV. CONDITIONS
69
   
SECTION 4.01
Effective Date
69
SECTION 4.02
Each Credit Event
71
     
ARTICLE V. AFFIRMATIVE COVENANTS
71
   
SECTION 5.01
Financial Statements and Other Information
71
SECTION 5.02
Notices of Material Events
75
SECTION 5.03
Existence; Conduct of Business
76
SECTION 5.04
Payment of Obligations
76
SECTION 5.05
Maintenance of Properties
76
SECTION 5.06
Books and Records; Inspection Rights
76
SECTION 5.07
Compliance with Laws and Material Contractual Obligations
77
SECTION 5.08
Use of Proceeds
77
SECTION 5.09
[Intentionally Omitted]
77
SECTION 5.10
Insurance
77
SECTION 5.11
Casualty and Condemnation
77
SECTION 5.12
Appraisals
78
SECTION 5.13
Depository Banks
78
SECTION 5.14
Additional Collateral; Further Assurances
78
SECTION 5.15
Farm Products
79
     
ARTICLE VI. NEGATIVE COVENANTS
81
   
SECTION 6.01
Indebtedness
81
SECTION 6.02
Liens
84
SECTION 6.03
Fundamental Changes
85
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
86
SECTION 6.05
Asset Sales
88
SECTION 6.06
Sale and Leaseback Transactions
89
SECTION 6.07
Swap Agreements
89
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
89
SECTION 6.09
Transactions with Affiliates
91
SECTION 6.10
Restrictive Agreements
91
SECTION 6.11
Amendment of Material Documents
91
SECTION 6.12
Fixed Charge Coverage Ratio
92
     
ARTICLE VII. EVENTS OF DEFAULT
92
   

iii

--------------------------------------------------------------------------------

 
ARTICLE VIII. THE ADMINISTRATIVE AGENT
95
   
SECTION 8.01
Appointment
95
SECTION 8.02
Rights as a Lender
95
SECTION 8.03
Duties and Obligations
95
SECTION 8.04
Reliance
96
SECTION 8.05
Actions through Sub-Agents
96
SECTION 8.06
Resignation
96
SECTION 8.07
Non-Reliance
97
SECTION 8.08
Other Agency Titles
98
SECTION 8.09
Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties
98
SECTION 8.10
Flood Laws
98
     
ARTICLE IX. MISCELLANEOUS
99
   
SECTION 9.01
Notices
99
SECTION 9.02
Waivers; Amendments
101
SECTION 9.03
Expenses; Indemnity; Damage Waiver
103
SECTION 9.04
Successors and Assigns
105
SECTION 9.05
Survival
108
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
109
SECTION 9.07
Severability
109
SECTION 9.08
Right of Setoff
109
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
109
SECTION 9.10
WAIVER OF JURY TRIAL
110
SECTION 9.11
Headings
110
SECTION 9.12
Confidentiality
110
SECTION 9.13
Several Obligations; Nonreliance; Violation of Law
111
SECTION 9.14
USA PATRIOT Act
112
SECTION 9.15
Disclosure
112
SECTION 9.16
Appointment for Perfection
112
SECTION 9.17
Interest Rate Limitation
112
SECTION 9.18
No Advisory or Fiduciary Responsibility
112
SECTION 9.19
Marketing Consent
113
SECTION 9.20
Intercreditor Agreement
113
SECTION 9.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
113
     
ARTICLE X. LOAN GUARANTY
114
   
SECTION 10.01
Guaranty
114
SECTION 10.02
Guaranty of Payment
114
SECTION 10.03
No Discharge or Diminishment of Loan Guaranty
114
SECTION 10.04
Defenses Waived
115
SECTION 10.05
Rights of Subrogation
115
SECTION 10.06
Reinstatement; Stay of Acceleration
115
SECTION 10.07
Information
115
SECTION 10.08
Termination
116
SECTION 10.09
Taxes
116
SECTION 10.10
Maximum Liability
116
SECTION 10.11
Contribution
116
SECTION 10.12
Liability Cumulative
117
SECTION 10.13
Keepwell
117
     

iv

--------------------------------------------------------------------------------

 
ARTICLE XI. THE BORROWER REPRESENTATIVE
117
   
SECTION 11.01
Appointment; Nature of Relationship
117
SECTION 11.02
Powers
118
SECTION 11.03
Employment of Agents
118
SECTION 11.04
Notices
118
SECTION 11.05
Successor Borrower Representative
118
SECTION 11.06
Execution of Loan Documents
118
SECTION 11.07
Reporting
118



v

--------------------------------------------------------------------------------

SCHEDULES:
 
Commitment Schedule
Schedule 3.05
–
Properties; Collateral Locations
Schedule 3.06
–
Litigation and Environmental Matters
Schedule 3.12
–
Material Agreements
Schedule 3.14
–
Insurance
Schedule 3.15
–
Capitalization and Subsidiaries
Schedule 3.18
–
Tradenames
Schedule 3.19
–
Bank Accounts
Schedule 3.22
–
Affiliate Transactions
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Existing Investments
Schedule 6.10
–
Existing Restrictions

EXHIBITS:
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
[Intentionally Omitted]
Exhibit C
–
[Intentionally Omitted]
Exhibit D
–
List of Closing Documents
Exhibit E
–
Form of Compliance Certificate
Exhibit F
–
Joinder Agreement

Exhibit G-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit G-2 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit G-3 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit G-4 -- U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit H
–
Form of Borrowing Base



vi

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT dated as of June 29, 2018 (as it may be further amended or
modified from time to time, this “Agreement”) among CHEFS’ WAREHOUSE PARENT,
LLC, a Delaware limited liability company (“CW Parent”), and DAIRYLAND USA
CORPORATION, a New York corporation (“Dairyland”), as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, and BMO HARRIS BANK N.A., as
Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I.

DEFINITIONS
 
SECTION 1.01          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any Base Rate Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBOR
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
administrative agent for the Lenders hereunder and any successor Administrative
Agent appointed pursuant to the terms of this Agreement.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent 66 2/3%
or more of the voting Equity Interests of such Foreign Subsidiary being pledged
to support the Secured Obligations could reasonably be expected to cause a
Deemed Dividend Issue.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
 
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$150,000,000.
 
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposures of all the Lenders.
 
“Agreement” has the meaning ascribed to it in the preamble.
 
1

--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any Affiliate of any Borrower from
time to time concerning or relating to bribery or corruption.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrowers or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary or its Equity Interests in a FSHCO.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
Base Rate Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread” or “Base Rate Spread”, as the case
may be, based upon the Average Availability for the immediately preceding Fiscal
Quarter; provided that, for the first full Fiscal Quarter ending after the
Effective Date, the “Applicable Rate” shall be determined as if Category 1 was
applicable:
 

 
Average Availability:
Eurodollar
Spread
Base Rate
Spread
Category 1:
> 60%
 
1.25%
0.50%
Category 2:
>40% but
≤ 60%
 
1.50%
0.75%
Category 3:
≤ 40%
 
1.75%
1.00%



 
For purposes of the foregoing, the Applicable Rate shall be determined as of the
first day of each Fiscal Quarter, based upon the Average Availability for the
immediately preceding Fiscal Quarter; provided that the Average Availability
shall be deemed to be in Category 3 at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrowers fail to deliver the
Borrowing Base Certificates (including any required financial information in
support thereof) required to be delivered by them pursuant to Section 5.01,
during the period from the expiration of the time for delivery thereof until
such Borrowing Base Certificates (and required information) are so delivered.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
2

--------------------------------------------------------------------------------

“Authorized Officer” means, with respect to any Loan Party, the chief executive
officer, the president, a Financial Officer or any other officer of such Loan
Party with responsibility for the administration of the relevant portion of this
Agreement.
 
“Availability” means, at any time, an amount equal to (a) the Line Cap minus (b)
the Aggregate Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Available Commitment” means, at any time, the Aggregate Commitment then in
effect minus the Aggregate Revolving Exposure (calculated, with respect to any
Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).
 
“Average Availability” means for any period, the average daily amount of
Availability during such period.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
 
“Banking Services Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
3

--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the Adjusted LIBOR Rate for a one month Interest Period plus
1.00%. If the Base Rate is being used as an alternate rate of interest pursuant
to Section 2.14 hereof, then the Base Rate shall be the greater of clause (a)
and (b) above and shall be determined without reference to clause (c) above. 
For the avoidance of doubt, if the Base Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
 
“BMO” means BMO Harris Bank N.A.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” or “Borrowers” means, individually or collectively, CW Parent and
Dairyland.
 
“Borrower Representative” has the meaning assigned to such term in
Section 11.01.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, (c) a Swingline Loan, (d) a Protective
Advance and (e) an Overadvance.
 
“Borrowing Base” means, at any time, the sum of (a) 90% of Eligible Accounts of
the Loan Parties (other than Holdings) at such time plus (b) the lesser of (i)
75% of the Eligible Inventory of the Loan Parties (other than Holdings) at such
time, valued at the lower of cost or market value, determined on a
first-in-first-out basis and (ii) the product of 90% multiplied by the Net
Orderly Liquidation Value (expressed as a percentage) identified in the most
recent inventory appraisal ordered by the Administrative Agent multiplied by the
Eligible Inventory of the Loan Parties (other than Holdings), valued at the
lower of cost or market value, determined on a first-in-first-out basis, minus
(c) Reserves.  The Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 5.01(g) (or, prior to the delivery of the initial
Borrowing Base Certificate pursuant to Section 5.01(g), the Borrowing Base
Certificate delivered pursuant to Section 4.01(g)), as adjusted to give effect
to Reserves determined in the Permitted Discretion of the Administrative Agent
following such delivery.
 
 “Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit H or another form which is acceptable to the
Administrative Agent in its sole discretion.
 
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.
 
4

--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, in each
case, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Cash Dominion Period” has the meaning assigned to such term in the Security
Agreement.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than (i) Christopher
Pappas, John Pappas, Dean Facatselis or Kay Facatselis (collectively, the
“Permitted Holders”), (ii) the officers, directors or management of Holdings as
of the Effective Date or (iii) any corporation, limited liability company or
partnership owned and controlled directly or directly by any Person or Persons
described in clauses (i) and (ii), of Equity Interests representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings or (b) Holdings shall cease to own and
control all of the outstanding Equity Interests of any of the Borrowers on a
fully diluted basis.
 
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
 
“Charges” has the meaning assigned to such term in Section 9.17.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
5

--------------------------------------------------------------------------------

“Co-Syndication Agent” means each of JPMCB and Bank of America, N.A. in its
capacity as co-syndication agent for the credit facility evidenced by this
Agreement.
 
“Collateral” means any and all property owned by a Person that is covered by or
purported to be covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a Lien in favor of the Administrative Agent, on
behalf of itself and the Lenders and other Secured Parties, to secure the
Secured Obligations; provided that “Collateral” shall not include any Excluded
Assets or, for the avoidance of doubt, any of the Equity Interests in, or
property or assets of, the Excluded Subsidiary.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, any short
form intellectual property security agreement and all other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the Secured Obligations.
 
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers.  The
Commercial LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Commercial LC Exposure at such time.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Overadvances, Protective Advances and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
 
“Commitment Schedule” means the Schedule attached hereto identified as such.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Compliance Certificate” means a certificate of a Financial Officer of Holdings
in substantially the form of Exhibit E or such other form which is approved by
the Administrative Agent from time to time in its reasonable discretion.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
 
6

--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
 
“CW LV Real Estate” means CW LV Real Estate LLC, a Delaware limited liability
company.
 
“CW Parent” has the meaning ascribed to it in the preamble.
 
“Dairyland” has the meaning ascribed to it in the preamble.
 
“Dairyland HP” means Dairyland HP LLC, a Delaware limited liability company.
 
“Dairyland HP Facility” means the premises at 200-240 Food Center Drive, Bronx,
New York.
 
“Deemed Dividend Issue” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to Holdings or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to Holdings or such parent Domestic
Subsidiary, in each case as determined by the Borrower Representative in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied; (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent to
funding a Loan under this Agreement (specifically identified and including the
particular Default, if any) cannot be satisfied) or generally under other
agreements in which it commits to extend credit; (c) has failed, within three
(3) Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a (i) Bankruptcy Event or (ii) Bail-In
Action.
 
“Dilution Percent” means the percent, determined as of the most recently
received Field Exams, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Accounts, divided by (b) gross sales.
 
“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds zero percent (0%) times (b) the
amount of Eligible Accounts of the Loan Parties.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
7

--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory or accounts receivable), (vi) non-recurring
fees, cash charges and other cash expenses made or incurred in connection with a
completed Permitted Acquisition, (vii) non-recurring cash charges related to
workers’ compensation claims, (viii) non-recurring fees, cash charges and other
cash expenses, in an aggregate amount not to exceed $10,000,000 for any period
of four (4) consecutive Fiscal Quarters and (ix) expected cost savings,
operating expense reductions, other operating improvements and expense
reductions and product margin synergies and product cost and other synergies
(“Expected Cost Savings”) projected by the Borrower Representative in good faith
to be realized as a result of any asset sale, merger or other business
combination, acquisition, investment, disposition or divestiture, operating
improvement and expense reductions, restructurings, cost saving initiatives, any
similar initiative and/or specified transaction taken or to be taken by Holdings
or any of its Subsidiaries, net of the amount of actual benefits realized during
such period from such actions (any such action, a “Cost Saving
Initiative”); provided that (A) a duly completed certificate signed by a
Financial Officer of the Borrower Representative shall be delivered to the
Administrative Agent certifying that such Expected Cost Savings are reasonably
expected and factually supportable in the good faith judgment of the Borrower
Representative, together with reasonably detailed evidence in support thereof,
(B) such Expected Cost Savings are reasonably anticipated to be realized within
twelve (12) months after the related Cost Saving Initiative, (C) no Expected
Cost Savings shall be added to the extent duplicative of any expenses or charges
otherwise added to EBITDA, whether through a pro forma adjustment or otherwise
for the applicable period, and (D) the aggregate amount that can be added back
in reliance on this clause (ix), shall not exceed 10% of EBITDA in any period
(calculated before giving effect to any such add-backs and adjustments and which
10% cap shall not apply to amounts added back in reliance on any other clause in
this definition of “EBITDA”), minus (b) without duplication and to the extent
included in Net Income, any extraordinary gains and any non-cash items of income
for such period, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
8

--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for any Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system.
 
“Eligible Accounts” means, at any time, the Accounts of any Loan Party which in
accordance with the terms hereof are not excluded as ineligible by virtue of one
or more of the criteria set forth below.  Eligible Accounts shall not include
any Account of a Loan Party:


(a)          which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;
 
(b)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent or (iii) a Lien permitted
under Section 6.02(a)(ii);
 
(c)          (i) which is unpaid more than ninety (90) days after the date of
the original invoice therefor or more than sixty (60) days after the original
due date therefor (“Overage”) (when calculating the amount under this clause
(i), for the same Account Debtor, the Administrative Agent shall include the net
amount of such Overage and add back any credits, but only to the extent that
such credits do not exceed the total gross receivables from such Account
Debtor), or (ii) which has been written off the books of such Loan Party or
otherwise designated as uncollectible;
 
(d)          which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
 
(e)          which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all Loan
Parties exceeds 20% of the aggregate amount of Eligible Accounts of all Loan
Parties, but only to the extent of such excess;
 
(f)          with respect to which any covenant, representation or warranty
contained in any Loan Document with respect to such Account has been breached or
is not true in any material respect (or, with respect to any covenant,
representation or warranty which is subject to any materiality qualifier, has
been breached or is not true in any respect);
 
(g)          which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing, (iv)
is contingent upon such Loan Party’s completion of any further performance, (v)
represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment, or any other repurchase or return basis or (vi) relates
to payments of interest;
 
9

--------------------------------------------------------------------------------

(h)          for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party or if such Account was
invoiced more than once;
 
(i)          with respect to which any check or other instrument of payment has
been returned uncollected for any reason;
 
(j)          which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) become
insolvent, or (vi) ceased operation of its business;
 
(k)          which, to the actual knowledge of such Loan Party, is owed by any
Account Debtor which has sold all or substantially all of its assets;
 
(l)          which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. (including any territory thereof) or Canada
or (ii) is not organized under applicable law of the U.S., any state of the
U.S., or the District of Columbia, Canada, or any province of Canada unless, in
any such case, such Account is backed by a letter of credit reasonably
acceptable to the Administrative Agent and such letter of credit is subject to a
first priority perfected Lien in favor of the Administrative Agent;
 
(m)          which is owed in any currency other than U.S. dollars or Canadian
dollars;
 
(n)          which is owed by (i) any Governmental Authority of any country
other than the U.S. unless such Account is backed by a Letter of Credit
reasonably acceptable to the Administrative Agent which is in the possession of,
and is directly drawable by, the Administrative Agent, or (ii) any Governmental
Authority of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction in its
Permitted Discretion;
 
(o)          which is owed by any Affiliate of any Loan Party, any Permitted
Holder, or any employee, officer, director, agent or stockholder (other than a
stockholder of Holdings) of any Loan Party or any of its Affiliates;
 
(p)          which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
 
10

--------------------------------------------------------------------------------

(q)          which is subject to any counterclaim, deduction, defense, setoff or
dispute, but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
 
(r)          which is evidenced by any promissory note, chattel paper or
instrument;
 
(s)          which is owed by an Account Debtor (i) located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction or (ii) which
is a Sanctioned Person;
 
(t)          (i) with respect to which such Loan Party has made any agreement
with the Account Debtor for any reduction thereof (other than discounts and
adjustments given in the ordinary course of business), but only to the extent of
any such reduction or (ii) which was partially paid and such Loan Party created
a new receivable for the unpaid portion of such Account;
 
(u)          which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local;
 
(v)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party; or
 
(w)          which was created on cash on delivery terms.


In determining the amount of an Eligible Account of a Loan Party, the face
amount of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Loan Party to
reduce the amount of such Account.


“Eligible Inventory” means, at any time, the Inventory of any Loan Party which
in accordance with the terms hereof is not excluded as ineligible by virtue of
one or more of the criteria set forth below.  Eligible Inventory of a Loan Party
shall not include any Inventory:


(a)          which is not subject to a first priority perfected Lien in favor of
the Administrative Agent;
 
(b)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent or (iii) a Lien permitted
under Section 6.02(a)(ii);
 
(c)          which is in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used or unfit for sale;
 
(d)          with respect to which any covenant, representation or warranty
contained in any Loan Document with respect to such Inventory has been breached
or is not true in any material respect (or, with respect to any covenant,
representation or warranty which is subject to any materiality qualifier, has
been breached or is not true in any respect) and which is not in material
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale;
 
11

--------------------------------------------------------------------------------

(e)          in which any Person other than such Loan Party shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;
 
(f)          which is not finished goods or which constitutes work-in-process,
raw materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
 
(g)          which is not located in the U.S.;
 
(h)          which is located in any location leased by such Loan Party unless
(i) the aggregate value of Inventory of the Loan Parties at such location
exceeds $100,000 and (ii) (x)the lessor has delivered to the Administrative
Agent a Collateral Access Agreement or (y) a Reserve for rent, charges and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;
 
(i)          which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) the aggregate value of Inventory of the Loan Parties
at such third party warehouse or in the possession of such bailee, as
applicable, exceeds $100,000 and (ii) (x) such warehouseman or bailee has
delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (y) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion;
 
(j)          which is being processed offsite at a third party location or
outside processor, or is in-transit to or from such third party location or
outside processor;
 
(k)          which is a discontinued product or component thereof, unless such
discontinuance does not adversely impact the saleability of the remaining
Inventory;
 
(l)          which is the subject of a consignment by such Loan Party as
consignor;
 
(m)          which is a liquid dairy product, eggs or produce;
 
(n)          which contains or bears any intellectual property rights licensed
to such Loan Party by any Person other than a Loan Party unless the
Administrative Agent is reasonably satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement relating thereto;
 
(o)          which is not reflected in a current perpetual inventory report of
such Loan Party;
 
12

--------------------------------------------------------------------------------

(p)          for which reclamation rights have been asserted by the seller; or
 
(q)          which has been acquired from a Sanctioned Person.
 


“Environmental Laws” means all laws (including, without limitation, common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to public or worker health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  Notwithstanding the foregoing, neither Permitted Convertible
Notes nor Permitted Call Spread Swap Agreements shall constitute Equity
Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of any Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon any Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
13

--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Assets” means (a) (i) any lease, license, contract, document,
instrument or agreement to which any Loan Party is a party or (ii) property
subject to a purchase money security interest, Capital Lease Obligation or
similar arrangements permitted under this Agreement or the other Loan Documents,
in the case of each of clauses (i) and (ii), to the extent that the creation of
a Lien on such assets would, under the express terms thereof, violate or
invalidate the terms of, or constitute a default under, such lease, license,
contract, document, instrument, agreement, purchase money security interest,
Capital Lease Obligation or similar arrangement or create a right of termination
in favor of any other party thereto (other than a Loan Party) (other than to the
extent (i) that any such term has been waived or (ii) any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408, 9-409 or other
applicable provisions of the UCC of any relevant jurisdiction or any other
applicable law (including bankruptcy laws) or principles of equity); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
express term, such assets shall automatically cease to constitute “Excluded
Assets”, (b) any Trademark (as defined in the Security Agreement) application
filed on an intent to use basis until such time as a statement of use has been
filed and accepted by the U.S. Patent and Trademark Office, (c) any Equity
Interests in any Subsidiary that is not a Pledge Subsidiary, (d) (i) any Equity
Interests in any Affected Foreign Subsidiary or FSHCO representing more than 65%
of the total voting  Equity Interests in such Affected Foreign Subsidiary or
FSHCO, (ii) Equity Interests which constitute margin stock (within the meaning
of Regulation U of the Federal Reserve Board) and (iii) Equity Interests in any
Person other than wholly-owned Subsidiaries, (e) any fee-owned real property and
all leasehold interests in real property, (f) any leasehold interest of
Dairyland HP in the Dairyland HP Facility, (g) Fixtures (as defined in the
Security Agreement) located at the Dairyland HP Facility, (h) rights and
obligations in connection with the Master Operating Sublease, dated as of April
26, 2012, between Dairyland and Dairyland HP, relating to the Dairyland HP
Facility, as the same may be amended from time to time, (i) any property of the
Excluded Subsidiary and (j) motor vehicles, rolling stock or other assets
subject to certificates of title (unless otherwise capable of perfection by
filing of UCC financing statements); provided that, (x) “Excluded Assets” shall
not include any proceeds, products, substitutions or replacements of Excluded
Assets (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Assets) and (y) other than with respect to assets
described in the foregoing clause (f), the foregoing exclusions shall not apply
to any asset or property of Holdings and its Subsidiaries on which a Lien has
been granted in favor of the Term Loan Agent to secure the Term Loan
Obligations.  The Loan Parties shall use commercially reasonable efforts to
obtain a Collateral Access Agreement from the lessor of each leased property,
mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where Collateral is
stored or located, but the failure to obtain any such Collateral Access
Agreement shall not constitute a Default.
 
“Excluded Subsidiary” means any Insurance Subsidiaries (including any trust
established by any such Insurance Subsidiary as grantor pursuant to applicable
insurance regulations).
 
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
ECP at the time the Guarantee of such Loan Party or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 
14

--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States of America or as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and (d) any withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement”  means the Credit Agreement, dated as of June 22,
2016, by and among the Borrowers, the other loan parties party thereto, the
lenders party thereto, and JPMCB, as administrative agent.
 
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
 
“Farm Products” means farm products of every kind and nature, including crops
and products of crops, wherever located, including (a) “farm products” (as such
term is defined in any Farm Products Law and/or the UCC in any jurisdiction) and
(b) “perishable agricultural commodities” (as such term is defined in any Farm
Products Law).
 
“Farm Products Law” means (a) the Food Security Act, (b) PACA, (c) the PSA, (d)
PFPA, (e) Article 20 of the Agriculture and Markets Law of the State of New York
or (f) any other federal, state, or local laws from time to time in effect that
are applicable to the Loan Parties’ business and which regulate any matters
pertaining to Farm Products, in each case, as the same now exists or may
hereafter from time to time be amended, modified, recodified, or supplemented,
together with all rules and regulations thereunder.
 
“Farm Products Notice” has the meaning ascribed to such term in Section 3.20.
 
“Farm Products Seller” means, individually and collectively, sellers, producers
or suppliers of any Farm Products.
 
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), (b) any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and (c) any intergovernmental
agreement between the U.S. and a non-U.S. jurisdiction which facilitates the
implementation of any law or regulation referred to in clause (a) above and any
fiscal or regulatory legislation, rules or official administrative practices
adopted pursuant to any such intergovernmental agreement.
 
15

--------------------------------------------------------------------------------

“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four (4) consecutive Fiscal Quarters then ended for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on or prior to the date Availability
is less than the greater of (A) 10% of the Line Cap and (B) $10,000,000 at any
time and (b) ending on the day after Availability has exceeded the greater of
(A) 10% of the Line Cap and (B) $10,000,000 for thirty (30) consecutive days.
 
“FDA” means the United States Food and Drug Administration, or any successor
Governmental Authority.
 
“FDC Act” means the United States Food, Drug, and Cosmetic Act (21 U.S.C. 201
et seq.)  as amended to date together with any rules or regulations promulgated
thereunder.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.   For the
avoidance of doubt, if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
 
“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during normal business hours and during the term of
this Agreement, which shall include access to such properties, assets and
records sufficient to permit the Administrative Agent or its representatives to
examine, audit and make extracts from any Loan Party’s books and records, make
examinations and audits of any Loan Party’s other financial matters and
Collateral as Administrative Agent deems appropriate in its Permitted
Discretion, and discussions with its officers, employees, agents, advisors and
independent accountants regarding such Loan Party’s business, financial
condition, assets, prospects and results of operations.
 
“Financial Officer” means, with respect to any Person(s), the chief financial
officer, principal accounting officer, treasurer or controller of such
Person(s).
 
“Financials” means the annual, quarterly or monthly financial statements, and
accompanying certificates and other documents, of Holdings and its Subsidiaries
required to be delivered pursuant to Section 5.01(a), 5.01(b) or 5.01(c).
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.
 
“Fiscal Month” means any fiscal month in a Fiscal Year.
 
“Fiscal Quarter” means each of four consecutive three-Fiscal Month periods in
each Fiscal Year.
 
“Fiscal Year” means the 52- or 53-week period ending in the month of December
that Holdings uses for accounting and financial reporting purposes, which period
does not necessarily conform to the calendar year.  All references in the Loan
Documents to the Fiscal Year shall be deemed to refer to the year end that
Holdings actually uses for financial reporting purposes.
 
16

--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made, plus
expense for taxes paid in cash, plus Restricted Payments paid in cash, plus
Capital Lease Obligation payments, plus cash payments (excluding cash payments
financed solely with the proceeds of issuances of equity by Holdings) made in
connection with any earn-out obligation relating to any acquisition,
divestiture, merger or similar transaction that are not accounted for or
reflected in the consolidated statements of operations of Holdings and its
Subsidiaries provided pursuant to Section 5.01(a), 5.01(b) or 5.01(c) hereof,
all calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
 
“Flood Laws” has the meaning assigned to such term in Section 8.10.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“Food Security Act” means the Food Security Act of 1985, as the same now exists
or may from time to time hereafter be amended, restated, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“FSHCO” means any Subsidiary that owns no material assets other than the Equity
Interests of one or more “controlled foreign corporations” as defined in Section
957 of the Code.
 
“Funding Account” has the meaning assigned to such term in Section 4.01(f).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or, in each case, any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any central bank, stock exchange, regulatory body,
arbitrator, public sector entity, supra-national entity (including the European
Union and the European Central Bank) and any self-regulatory organization
(including the National Association of Insurance Commissioners).
 
“Governmental Permits” means all authorizations, approvals, licenses,
registrations, certificates or exemptions issued by any Governmental Authority
to Borrowers that are required or necessary for the development, manufacture,
distribution, marketing, storage, transportation, use, or sale of the Loan
Parties’ products.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
17

--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holdings” means The Chefs’ Warehouse, Inc., a Delaware corporation.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) all obligations of such Person under any liquidated earn-out and (l) any
other Off-Balance Sheet Liability of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; provided that
Indebtedness shall not include earn out obligations relating to Permitted
Acquisitions to the extent the conditions for payment thereof (other than the
occurrence of a date certain) have not yet been satisfied.  Notwithstanding the
foregoing and for avoidance of doubt, obligations arising under any Permitted
Call Spread Swap Agreement shall not be considered Indebtedness.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Insurance Subsidiary” has the meaning assigned to such term in Section 6.04(r).
 
18

--------------------------------------------------------------------------------

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of June
22, 2016, by and among BMO, as ABL Representative (after giving effect to the
joinder to the Intercreditor Agreement referred to in Section 4.01(n)), the Term
Loan Agent, as Term Loan Representative, and each of the Loan Parties party
thereto, as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
 
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.
 
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Holdings and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the first Business Day of each calendar quarter and the
Maturity Date and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part (and,
in the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period) and the Maturity Date.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing (including by continuation
or conversion) and ending on the numerically corresponding day in the calendar
month that is one, three or six months thereafter, or, to the extent consented
to by each applicable Lender, twelve (12) months thereafter, in each case, as
the Borrower Representative may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means, individually and collectively, each of (i) BMO, in its
capacity as the issuer of Letters of Credit hereunder, (ii) JPMCB, solely in its
capacity as the issuer of the Existing Letters of Credit and (iii) any other
Lender from time to time designated by the Borrower Representative as an Issuing
Bank, with the consent of such Lender and the Administrative Agent, and their
respective successors in such capacity as provided in Section 2.06(i).  Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit).  At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.
 
19

--------------------------------------------------------------------------------

“Issuing Bank Sublimits” means, as of the Effective Date, (i) $30,000,000, in
the case of BMO and (ii) such amount as shall be designated to the
Administrative Agent and the Borrower Representative in writing by an Issuing
Bank; provided that any Issuing Bank shall be permitted, with the consent of the
Borrower Representative, at any time to increase or reduce its Issuing Bank
Sublimit upon providing five (5) days’ prior written notice thereof to the
Administrative Agent.
 
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.
 
“Lead Arrangers” means each of BMO and JPMCB in their respective capacities as
joint bookrunner and joint lead arranger for the credit facility evidenced by
this Agreement.
 
“Lender Parent” means, with respect to any lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lenders” means the Persons listed on Commitment Schedule and any other Person
that shall have become a Lender hereunder pursuant to Section 2.09 or pursuant
to an Assignment and Assumption or other documentation contemplated hereby,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or other documentation contemplated hereby.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline Lender
and the Issuing Bank.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBOR Rate” means:
 
(a)          for any Interest Period with respect to a Eurodollar Borrowing, the
rate per annum equal to (but in no event less than zero) (i) the ICE Benchmark
Administration (or the successor thereto if the ICE Benchmark Administration is
no longer making the LIBOR Rate available) LIBOR Rate (“ICE LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two London Banking Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by such other authoritative source (as is selected by the
Administrative Agent in its sole reasonable discretion, or, if Section 2.14
applies, by the Administrative Agent and the Borrower Representative) to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
commencement of such Interest Period; and
 
20

--------------------------------------------------------------------------------

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (but in no event less than zero) (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by such other authoritative source (as
is selected by the Administrative Agent in its sole reasonable discretion) to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust or
similar instrument, lien, pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Line Cap” means, at any time, the lesser of (a) the Aggregate Commitment and
(b) the Borrowing Base then in effect.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, the Loan Guaranty, the Intercreditor
Agreement and any agreements (including any Letter of Credit applications)
between the Borrower Representative and any Issuing Bank regarding such Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
any Borrower and any Issuing Bank in connection with the issuance of Letters of
Credit.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
 
“Loan Guarantor” means each Loan Party.
 
“Loan Guaranty” means Article X of this Agreement and each separate Guarantee,
in form and substance satisfactory to the Administrative Agent, as it may be
amended or modified and in effect from time to time.
 
“Loan Parties” means Holdings, the Borrowers and the Borrowers’ Domestic
Subsidiaries (other than the Excluded Subsidiary) who become a party to this
Agreement pursuant to a Joinder Agreement or otherwise and their successors and
assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances
 
21

--------------------------------------------------------------------------------

“London Banking Days” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or condition (financial or otherwise) of the Loan
Parties taken as a whole, (b) the ability of any Loan Party to perform any of
its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
other Secured Parties) on the Collateral or the priority of such Liens, in each
case, as to Collateral having an aggregate value in excess of $5,000,000, or
(d) the rights of or benefits available to the Administrative Agent, the Issuing
Bank or the Lenders under any of the Loan Documents (other than with respect to
Collateral having an aggregate value of $5,000,000 or less).
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, in each case
of any one or more of Holdings and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Loan Party or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means June 29, 2023; provided that, so long as the “Term Loan
Obligations Payment Date” (as defined in the Intercreditor Agreement) has not
occurred, the “Maturity Date” shall be deemed to occur on the earlier of (i)
June 29, 2023 and (ii) the date that occurs ninety (90) days prior to the
maturity date under the Term Loan Agreement.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) (except as set forth in
Section 1.05) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Holdings or any of
its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
 
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion based on the most recent
appraisal of such Inventory, completed in accordance with the terms hereof by an
appraiser reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e).
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
22

--------------------------------------------------------------------------------

“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Overadvance” has the meaning assigned to such term in Section 2.05(b).
 
“PACA” means the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et seq., as the same now exists or may from time to time
hereafter be amended, restated, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.
 
“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
23

--------------------------------------------------------------------------------

“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if either of the following conditions are
satisfied:
 
(a)          both (x) after giving effect to such proposed designated action as
if it occurred on the first day of such Pro Forma Period, the pro forma
Availability shall be greater than the greater of (A) 15% (or, if the proposed
designated action is an acquisition, investment, sale, transfer or disposition,
12.5%) of the Line Cap and (B) $15,000,000 (or, if the proposed designated
action is an acquisition, investment, sale, transfers, or dispositions,
$12,500,000) both immediately prior to and after giving effect to such action
and on an average daily basis at all times during such Pro Forma Period and (ii)
the Fixed Charge Coverage Ratio, computed on a pro forma basis for the period of
four consecutive fiscal quarters ending on the most recent fiscal quarter of
Holdings for which financial statements have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending on the last Fiscal Quarter included in the financial statements referred
to in Section 3.04(a)), shall be equal to or greater than 1.00 to 1.00; or
 
(b)          after giving effect to such proposed designated action as if it
occurred on the first day of the applicable Pro Forma Period, the pro forma
Availability shall be greater than the greater of (A) 20% (or, if the proposed
designated action is an acquisition, investment, sale, transfer or disposition,
17.5%) of the Line Cap and (B) $20,000,000 (or, if the proposed designated
action is an acquisition, investment, sale, transfer or disposition,
$17,500,000), both immediately prior to and after giving effect to such action
and on an average daily basis at all times during such Pro Forma Period.
 


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means, any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by any Loan Party
(other than Holdings) of (i) all or substantially all the assets of or (ii) all
or substantially all the Equity Interests in, a Person or division or line of
business of a Person, if at the time of and immediately after giving effect
thereto:
 
(1) no Event of Default has occurred and is continuing or would arise after
giving effect thereto;
 
(2) such Person or division or line of business is engaged in the same or a
similar line of business as the Borrowers and the Subsidiaries or business
reasonably related, complementary or ancillary thereto or a logical extension
thereof (including, without limitation, food and beverage service, distribution,
wholesale and retail);
 
(3) all actions required to be taken with respect to such acquired or newly
formed Subsidiary under Section 5.13 shall have been taken within the time
periods set out therein;
 
(4) the Payment Condition shall be satisfied with respect to such acquisition;
 
(5) if the Acquisition Consideration (as defined below) paid in respect of such
acquisition exceeds $25,000,000, the Borrower Representative shall have
delivered to the Administrative Agent (i) a certificate of a Financial Officer
of Holdings, in form and substance reasonably satisfactory to the Administrative
Agent, certifying the requirements set forth in this definition have been
satisfied, and (ii) to the extent reasonably requested by the Administrative
Agent, related historical financial statements (including consolidated balance
sheets, income statements and cash flow statements) and projections;
 
24

--------------------------------------------------------------------------------

(6) in the case of an acquisition or merger in the form of a merger and/or
consolidation involving a Loan Party (other than Holdings), a Loan Party is the
surviving entity of such merger and/or consolidation;
 
(7) the total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of the Loan Parties and their Subsidiaries after giving effect to such
acquisition and the maximum amount of all deferred payments, including earnouts)
(such amounts, collectively, the “Acquisition Consideration”) for all
acquisitions consummated during the term of this Agreement where either (x) the
target becomes a Subsidiary but not a Loan Party hereunder or (y) the acquired
assets do not become Collateral shall not exceed $10,000,000 in the aggregate
for all such acquisitions (in each case, after giving effect to any time periods
contained in Section 5.14); and
 
(8) the Borrower Representative shall have delivered to the Administrative Agent
final executed material documentation relating to such acquisition promptly
after any reasonable request therefor by the Administrative Agent.
 
Notwithstanding the foregoing, no Accounts or Inventory acquired by a Loan Party
in a Permitted Acquisition shall be included as Eligible Accounts or Eligible
Inventory until a Field Exam (and, if required by the Administrative Agent, an
Inventory appraisal) with respect thereto has been completed to the reasonable
satisfaction of the Administrative Agent, including the establishment of
Reserves required in the Administrative Agent’s Permitted Discretion; provided
that, Field Exam and appraisals in connection with Permitted Acquisitions shall
not count against the limited number of Field Exams or appraisals which may be
conducted hereunder or for which expense reimbursement may be sought hereunder.
 
“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which Holdings acquires an option requiring the counterparty thereto
to deliver to Holdings shares of common stock of Holdings, the cash value of
such shares or a combination thereof from time to time upon exercise of such
option and (b) any Swap Agreement pursuant to which Holdings issues to the
counterparty thereto warrants to acquire common stock of Holdings (whether such
warrant is settled in shares, cash or a combination thereof), in each case
entered into by Holdings in connection with the issuance of Permitted
Convertible Notes (other than Permitted Convertible Seller Notes); provided that
(i) the terms, conditions and covenants of each such Swap Agreement shall be
such as are customary for Swap Agreements of such type (as determined by the
Board of Directors of Holdings in good faith) and (ii) in the case of clause (b)
above, such Swap Agreement would be classified as an equity instrument in
accordance with GAAP, and the settlement of such Swap Agreement does not require
Holdings to make any payment in cash or cash equivalents that would disqualify
such Swap Agreement from so being classified as an equity instrument.
 
“Permitted Convertible Notes” means, collectively, (a) Permitted Convertible
Seller Notes and (b) any other unsecured notes issued by Holdings that are
convertible into common stock of Holdings, cash or any combination thereof;
provided that, for purposes of clause (b) of this definition, the Indebtedness
thereunder satisfies the following requirements: (i) both immediately prior to
and after giving effect (including pro forma effect) thereto, no Default or
Event of Default shall exist or result therefrom, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is six (6) months after the
Maturity Date (it being understood that neither (x) any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale or other fundamental change nor (y) any early conversion of any Permitted
Convertible Notes in accordance with the terms thereof shall violate the
foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Subsidiary of Holdings other than the Loan Guarantors (which guarantees, if such
Indebtedness is subordinated, shall be expressly subordinated to the Secured
Obligations on terms not less favorable to the Lenders than the subordination
terms of such Subordinated Indebtedness) and (iv) the covenants applicable to
such Indebtedness are not more onerous or more restrictive in any material
respect (taken as a whole) than the applicable covenants set forth in this
Agreement.
 
25

--------------------------------------------------------------------------------

“Permitted Convertible Seller Notes” means, collectively, those certain
Convertible Subordinated Non-Negotiable Promissory Notes, dated as of April 6,
2015, issued by Del Monte Capitol Meat Company, LLC (a subsidiary of Holdings)
to each of (i) TJ Seafood, LLC evidencing Subordinated Indebtedness in the
aggregate principal amount of $7,350,000 and (ii) T.J. Foodservice Co., Inc.
evidencing Subordinated Indebtedness in an aggregate principal amount of
$29,400,000 and in each case, that are convertible solely into common stock of
Holdings.
 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a)          Liens imposed by law for Taxes that are not yet delinquent or are
being contested in compliance with Section 5.04;
 
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
 
(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business of the Borrowers that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of any if Holdings or the Subsidiaries; and
 
(g)          Liens in favor of, or claims or rights of any producer, grower or
seller under PACA, the Food Security Act, PSA or PFPA relating to aggregate
obligations of $250,000 or less.
 


“Permitted Holders” has the meaning assigned to such term in the definition of
“Change in Control”.
 
“Permitted Holdings Dividends” means dividends paid by a Loan Party to Holdings:
 
26

--------------------------------------------------------------------------------

(i) to the extent actually used substantially concurrently by Holdings to pay
the same, in amounts necessary to pay (x) such franchise taxes and other fees
required to maintain the legal existence of Holdings and (y) out-of-pocket
legal, accounting and filing costs and other expenses in the nature of overhead
in the ordinary course of business of Holdings; provided, that the aggregate
amount of dividends paid under this clause (i) shall not to exceed $2,500,000 in
any period of twelve consecutive months;
 
(ii) in amounts necessary to enable (x) Holdings to repurchase or redeem its
Equity Interest or (y) Holdings or the holders of Holdings’ Equity Interests to
pay withholding taxes due as a result of its ownership of Holdings or any other
Loan Party; provided, that (x) the aggregate amount of such dividends shall not
exceed $2,500,000 in any period of twelve consecutive months and (y) such
dividend shall be actually used for a purpose set forth above substantially
concurrently with the making of such dividend; and
 
(iii) to the extent necessary to permit, and actually used substantially
concurrently by, Holdings to discharge the consolidated Tax liabilities of the
Loan Parties or Taxes attributable to the distributions used to pay such
consolidated Tax liabilities.
 
“Permitted Investments” means:
 
(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;
 
(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)          fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above; and
 
(e)          money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“PFPA” means the Poultry Producers Financial Protection Act of 1987, as the same
now exists or may from time to time hereafter be amended, restated, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
27

--------------------------------------------------------------------------------

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Pledge Subsidiary” means (i) each Domestic Subsidiary (other than any Excluded
Subsidiary) and (ii) each First Tier Foreign Subsidiary.
 
“Prime Rate” means the rate of interest announced by BMO from time to time as
its prime rate for such day (with any change in such rate announced by BMO
taking effect at the opening of business on the day specified in the public
announcement of such change).
 
“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed designated action and ending on the date of such proposed
designated action.
 
“Projections” has the meaning assigned to such term in Section 5.01(f).
 
“Protective Advance” has the meaning assigned to such term in Section 2.04.
 
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. 181, as the same now
exists or may from time to time hereafter be amended, restated, modified,
recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other Person as
constitutes an ECP and can cause another Person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, Field Exams or audits pertaining to the
assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
 
“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Exposures and unused Commitments representing more than 50% of the sum
of the total Revolving Exposures and unused Commitments at such time; provided
that, at any time that there are two (2) or more Lenders, “Required Lenders”
must include at least two (2) Lenders (that are not Affiliates of one another).
 
28

--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, the Dilution Reserve, the Subordinated Seller Note
Reserve, reserves in respect of liens arising pursuant to any Farm Products Law,
volatility reserves, reserves for rent at locations leased by any Loan Party and
for consignee’s, warehousemen’s and bailee’s charges, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Agreement Obligations, and reserves for
taxes, fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.  Notwithstanding the foregoing, the Administrative
Agent may not implement new Reserves or increase the amount of any existing
Reserves without at least three (3) Business Days’ prior written notice to the
Borrower Representative; provided that, (i) no such prior notice shall be
required after the occurrence and during the continuance of an Event of Default
or for changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserves in accordance with the methodology of
calculation previously utilized and (ii) upon such notice, the Borrowers will
not be permitted to borrow so as to exceed the Borrowing Base after giving
effect to such new or modified Reserves.  The amount of any Reserve established
by the Administrative Agent, and any change in the amount of any Reserve, shall
have a reasonable relationship to the event, condition or other matter that is
the basis for such Reserve or such change.  Notwithstanding anything herein to
the contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of Eligible Accounts, Eligible Inventory or any other Reserve then
established.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any of its Subsidiaries to their Equity Interest holders in such capacity, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in Holdings or its Subsidiaries or any option, warrant or other right
to acquire any such Equity Interests in Holdings or its Subsidiaries, or any
payment of management or similar fees to any Person.  Notwithstanding the
foregoing, and for the avoidance of doubt, (i) the conversion of (including any
cash payment upon conversion), or payment of any principal or premium on, or
payment of any interest with respect to, any Permitted Convertible Notes shall
not constitute a Restricted Payment and (ii) any payment with respect to, or
early unwind or settlement of, any Permitted Call Spread Swap Agreement shall
not constitute a Restricted Payment.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time plus (b) an amount equal to its
Applicable Percentage of the aggregate principal amount of Protective Advances
outstanding at such time plus (c) an amount equal to its Applicable Percentage
of the aggregate principal amount of Overadvances outstanding at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
 
29

--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or any successor thereto.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.
 
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Settlement” has the meaning assigned to such term in Section 2.05(d).
 
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
 
“Specified Earn-Out Payment” means any payment made by a Loan Party or any
Subsidiary in respect of earn-out obligations arising pursuant to that certain
Additional Earn-Out Agreement, dated as of April 6, 2015, by and among, inter
alia, Holdings, T.J. Foodservice Co., Inc., TJ Seafood, LLC, and John
DeBenedetti, as the Sellers’ Representative (as defined therein).
 
30

--------------------------------------------------------------------------------

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such
time.  The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Standby LC Exposure at such time.
 
“Statements” has the meaning assigned to such term in Section 2.18(g).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Subordinated Seller Note Reserve” means, to the extent any Indebtedness is
outstanding under the Permitted Convertible Seller Notes, a reserve established
by the Administrative Agent on January 6, 2021 in an amount equal to the
aggregate principal amount of Indebtedness outstanding under the Permitted
Convertible Seller Notes; provided that, (a) the Subordinated Seller Note
Reserve shall be reduced to zero on the date that the aggregate amount of
Indebtedness in respect of the Permitted Convertible Seller Notes is paid in
full in accordance with the terms hereof and (b) at any time that the
Subordinated Seller Note Reserve is applicable, the amount of the Subordinated
Seller Note Reserve shall automatically be reduced on a dollar-for-dollar basis
by the amount of any reductions in the principal amount of Indebtedness
outstanding under the Permitted Convertible Seller Notes.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
(including seller notes) which is subordinated to the Secured Obligations on
terms and, if secured, pursuant to an intercreditor agreement, reasonably
satisfactory to the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of Holdings.
 
“Supermajority Lenders” means, subject to Section 2.20, at any time, Lenders
having Revolving Exposures and unused Commitments representing more than 66 2/3%
of the sum of the total Revolving Exposures and unused Commitments at such time;
provided that, at any time that there are two (2) or more Lenders,
“Supermajority Lenders” must include at least two (2) Lenders (that are not
Affiliates of one another).
 
31

--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
 
“Swingline Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swingline Loans.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure.
 
“Swingline Lender” means BMO, in its capacity as lender of Swingline Loans
hereunder.  Any consent required of the Administrative Agent or any Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
BMO in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by BMO in its capacity as Swingline Lender.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
 
“Term Loan Agent” means Jefferies Finance LLC, in its capacity as administrative
agent and collateral agent under the Term Loan Agreement (or any successor agent
thereunder or under any replacement thereof).
 
“Term Loan Agreement” means that certain Credit Agreement, dated as of June 22,
2016, among Dairyland and CW Parent, as borrowers, the other Loan Parties from
time to time party thereto, the Term Loan Agent and the lenders from time to
time party thereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time and as replaced or refinanced in whole or
in part (whether with the same group of lenders or a different group of lenders)
in accordance with the terms hereof and of the Intercreditor Agreement.
 
“Term Loan Documents” means, collectively, the Term Loan Agreement and all other
agreements, instruments, documents and certificates executed and/or delivered in
connection therewith, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and of
the Intercreditor Agreement.
 
32

--------------------------------------------------------------------------------

“Term Loan Obligations” means the Indebtedness and other obligations of Holdings
and its Subsidiaries under the Term Loan Documents.
 
“Term Loan Priority Collateral” has the meaning assigned thereto in the
Intercreditor Agreement, and is intended to indicate that portion of the
Collateral subject to a prior Lien in favor of the Term Loan Agent and the other
secured parties for which it acts.
 
 “Total Net Indebtedness” means, at any date, the aggregate principal amount of
all Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP but net of unrestricted and
unencumbered (other than Liens permitted under Section 6.02(a) or 6.02(m)) cash
and Permitted Investments of the Loan Parties of up to $25,000,000.  For
purposes of determining Total Net Indebtedness, the Indebtedness of any Loan
Party or any Subsidiary in respect of any Swap Agreement on any date of
determination shall be the maximum aggregate amount (giving effect to any
netting agreements) that such Loan Party or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
 
 “Total Leverage Ratio” means, on any date, the ratio of (a) Total Net
Indebtedness on such date to (b) EBITDA for the period of four (4) consecutive
Fiscal Quarters ended on such date (or, if such date is not the last day of a
Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently ended
prior to such date).
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof, the issuance of Letters of
Credit hereunder and the repayment of the Indebtedness required hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the attachment, perfection or priority of, or
remedies with respect to, the Administrative Agent’s or any Lender’s Lien on any
Collateral.
 
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is:  (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; (iii) an obligation to
provide collateral to secure any of the foregoing types of obligations; or
(iv) an indemnity.
 
“U.S.” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
33

--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means each of the Borrower Representative and the
Administrative Agent.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
SECTION 1.02          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
 
SECTION 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
34

--------------------------------------------------------------------------------

SECTION 1.04          Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the Effective Date there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Notwithstanding any other provision contained herein, (i) all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (a) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings or any Subsidiary at “fair value”, as defined therein
and (b) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (ii) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person (or any Subsidiary or Affiliate of such
Person) shall be accounted for by such Person as an operating lease and not as
Capital Lease Obligations.
 
SECTION 1.05          Pro Forma Calculations.  All pro forma computations
required to be made hereunder giving effect to any acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction
shall in each case be calculated giving pro forma effect thereto (and, in the
case of any pro forma computation made hereunder to determine whether such
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction is permitted to be consummated hereunder, to
any other such transaction consummated since the first day of the period covered
by any component of such pro forma computation and on or prior to the date of
such computation) as if such transaction had occurred on the first day of the
period of four consecutive Fiscal Quarters ending with the most recent Fiscal
Quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last Fiscal Quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings, unless
otherwise permitted pursuant to the definition of “EBITDA”) and any related
incurrence or reduction of Indebtedness, all in accordance with Article 11 of
Regulation S-X under the Securities Act (or as otherwise permitted pursuant to
the definition of “EBITDA”).  If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness).

 
SECTION 1.06          Status of Obligations.  In the event that any Loan Party
shall at any time issue or have outstanding any Subordinated Indebtedness, such
Loan Party shall take all such actions as shall be necessary to cause the
Secured Obligations to constitute senior indebtedness (however denominated) in
respect of such Subordinated Indebtedness and to enable the Administrative Agent
and the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
 
35

--------------------------------------------------------------------------------

ARTICLE II.

THE CREDITS
 
SECTION 2.01          Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrowers in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (i)  such
Lender’s Revolving Exposure exceeding such Lender’s Commitment or (ii) the
Aggregate Revolving Exposure exceeding the Line Cap, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Sections 2.04 and 2.05. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02          Loans and Borrowings.  (a) Each Revolving Loan (other than
a Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans of the same Class and Type made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Revolving
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that, the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.  Any Protective Advance, any Overadvance and any Swingline Loan
shall be made in accordance with the procedures set forth in Sections 2.04 and
2.05.
 
(b)          Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith.  Each Swingline Loan shall be
a Base Rate Loan.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.15, 2.16 and
2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.
 
(c)          At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000.  Base Rate Revolving
Borrowings may be in any amount.  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of five (5) Eurodollar Borrowings outstanding at any time.
 
(d)          Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
SECTION 2.03          Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone or through Electronic System, if arrangements for doing so have
been approved by the Administrative Agent, not later than (a) in the case of a
Eurodollar Borrowing, 10:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, noon, New York City time, on the date of the proposed Borrowing;
provided that any such notice of a Base Rate Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable and each telephonic
Borrowing Request shall be confirmed promptly by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative.  Each Borrowing Request shall specify the following
information:
 
36

--------------------------------------------------------------------------------

(i)          the name of the applicable Borrower(s);
 
(ii)          the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;
 
(iii)          the date of such Borrowing, which shall be a Business Day;
 
(iv)          whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;
 
(v)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(vi)          the location and account number of the account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the applicable Borrower(s) shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04          Protective Advances.


(a)          Subject to the limitations set forth below, the Administrative
Agent is authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed $7,500,000; provided further that, the Aggregate Revolving
Exposure after giving effect to the Protective Advances being made shall not
exceed the Aggregate Commitment.  Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied.  The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder.  All
Protective Advances shall be Base Rate Borrowings.  The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make a Revolving Loan to repay a Protective Advance.  At any
other time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).
 
37

--------------------------------------------------------------------------------

(b)          Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Lender shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
SECTION 2.05          Swingline Loans and Overadvances.  (a) The Administrative
Agent, the Swingline Lender and the Lenders agree that in order to facilitate
the administration of this Agreement and the other Loan Documents, promptly
after the Borrower Representative requests a Base Rate Borrowing, the Swingline
Lender may elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the Borrowers, on the date of the applicable
Borrowing to the Funding Account(s) (each such Loan made solely by the Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d).  Each Swingline Loan
shall be subject to all the terms and conditions applicable to other Base Rate
Loans funded by the Lenders, except that all payments thereon shall be payable
to the Swingline Lender solely for its own account.  The aggregate amount of
Swingline Loans outstanding at any time shall not exceed $20,000,000.  The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before or after giving effect to such Swingline
Loan).  All Swingline Loans shall be Base Rate Borrowings.
 
(b)          Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed Availability (any
such excess Revolving Loans are herein referred to collectively as
“Overadvances”); provided that, no Overadvance shall result in a Default due to
Borrowers’ failure to comply with Section 2.01 for so long as such Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Overadvance.  In addition, Overadvances may
be made even if the condition precedent set forth in Section 4.02(c) has not
been satisfied.  All Overadvances shall constitute Base Rate Borrowings.  The
authority of the Administrative Agent to make Overadvances is limited to an
aggregate amount not to exceed $7,500,000 at any time, no Overadvance may remain
outstanding for more than thirty (30) days and no Overadvance shall cause any
Lender’s Revolving Exposure to exceed its Commitment; provided that, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make Overadvances.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.
 
(c)          Upon the making of a Swingline Loan or an Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan or
Overadvance), each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the Swingline
Lender or the Administrative Agent, as the case may be, without recourse or
warranty, an undivided interest and participation in such Swingline Loan or
Overadvance in proportion to its Applicable Percentage of the Commitment.  The
Swingline Lender or the Administrative Agent may, at any time, require the
Lenders to fund their participations.  From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan or Overadvance.
 
(d)          The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
and on any date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
12:00 noon, New York City time, on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement Date. 
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied.  Such amounts transferred to the Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and,
together with Swingline Lender’s Applicable Percentage of such Swingline Loan,
shall constitute Revolving Loans of such Lenders, respectively.  If any such
amount is not transferred to the Administrative Agent by any Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover from such
Lender on demand such amount, together with interest thereon, as specified in
Section 2.07.
 
38

--------------------------------------------------------------------------------

SECTION 2.06          Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein (including satisfaction of the conditions set forth
in Section 4.02), any Borrower may request the issuance of Letters of Credit as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by such Borrower to, or entered into by such Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.  The letters of credit issued, or
deemed to be issued, pursuant to the Existing Credit Agreement (the “Existing
Letters of Credit”) shall be deemed to be “Letters of Credit” issued on the
Effective Date for all purposes of the Loan Documents.  Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.  Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, such Borrower will be fully responsible for
the reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit). 
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.
 
39

--------------------------------------------------------------------------------

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall deliver by hand or facsimile (or transmit through
Electronic Systems, if arrangements for doing so have been approved by the
Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably in
advance of, but in any event no less than three (3) Business Days prior to, the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the applicable Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i)  the aggregate LC
Exposure shall not exceed $30,000,000, (ii) the aggregate Standby LC Exposure
shall not exceed $30,000,000, (iii) no Lender’s Revolving Exposure shall exceed
its Commitment and (iv) the Aggregate Revolving Exposure shall not exceed the
Line Cap.  Notwithstanding anything herein to the contrary, prior to requesting
the issuance of a Letter of Credit, the Administrative Agent shall have received
such letter of credit applications or master agreement as may be required by the
Issuing Bank (and reasonably acceptable to Administrative Agent), which
applications and/or agreements shall be properly completed and executed. 
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank’s Issuing Bank Sublimit.  Without limiting the foregoing and
without affecting the limitations contained herein, it is understood and agreed
that any Borrower may from time to time request that an Issuing Bank issue
Letters of Credit in excess of its individual Issuing Bank Sublimit in effect at
the time of such request, and each Issuing Bank agrees to consider any such
request in good faith.  Any Letter of Credit so issued by an Issuing Bank in
excess of its individual Issuing Bank Sublimit then in effect shall nonetheless
constitute a Letter of Credit for all purposes of the Credit Agreement, and
shall not affect the Issuing Bank Sublimit of any other Issuing Bank, subject to
the limitations on the aggregate LC Exposure set forth in clause (i) of this
Section 2.06(b).
 
40

--------------------------------------------------------------------------------

(c)          Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit with a one-year tenor may contain customary automatic renewal
provisions agreed upon by the Borrower and the Issuing Bank that provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referenced in clause (ii) above), subject to a right on the part
of the Issuing Bank to prevent any such renewal from occurring by giving notice
to the beneficiary in advance of any such renewal.
 
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrowers for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement (i) not later than 11:00 a.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower Representative shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York City time, on such
date, or (ii) if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 11:00 a.m.,
New York City time, on the Business Day immediately following the day that the
Borrower Representative receives such notice; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or Section 2.05 that such payment be financed with a Base Rate
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Base Rate Revolving Borrowing or Swingline Loan. 
If the Borrowers fail to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrowers pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrowers of their obligation to reimburse such LC Disbursement.
 
41

--------------------------------------------------------------------------------

(f)          Obligations Absolute.  The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by any Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)          Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
 
(h)          Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to Base Rate Revolving Loans
and such interest shall be payable on the date when such reimbursement is due;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
 
42

--------------------------------------------------------------------------------

(i)          Replacement of the Issuing Bank.  (A) The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
 
(B) Subject to the appointment and acceptance of a successor Issuing Bank in
accordance with the terms of this Agreement, the Issuing Bank may resign as the
Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower Representative and the Lenders, in which
case, the Issuing Bank shall be replaced in accordance with Section 2.06(i)(A)
above.
 
(j)          Cash Collateralization.  Subject to the terms of the Intercreditor
Agreement, if any Event of Default shall occur and be continuing, on the
Business Day that the Borrower Representative receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Required Lenders) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
103% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrowers
hereby grant the Administrative Agent a security interest in the LC Collateral
Account and all money or other assets on deposit therein or credited thereto. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Subject to the terms of the
Intercreditor Agreement, moneys in the LC Collateral Account shall be applied by
the Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Required Lenders), be applied to
satisfy other Secured Obligations.  Subject to the terms of the Intercreditor
Agreement, if the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three (3) Business Days after all such Events of Default have been cured or
waived as confirmed in writing by the Administrative Agent.
 
43

--------------------------------------------------------------------------------

(k)          Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
 
(l)          LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
SECTION 2.07          Funding of Borrowings.  (a) Each Lender shall make each
Loan to be made by such Lender hereunder on the proposed date thereof by wire
transfer of immediately available funds by 11:00 a.m., New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage of such Loan; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the amounts so received, in like
funds, to an account of the Borrower Representative maintained with the
Administrative Agent or as otherwise designated in the Borrowing Request;
provided that Base Rate Revolving Loans made to finance the reimbursement of (i)
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent.
 
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to Base Rate Loans.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 
44

--------------------------------------------------------------------------------

SECTION 2.08          Interest Elections.  (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.
 
(b)          To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative. 
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower Representative to elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02.
 
(c)          Each telephonic and written Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02:
 
(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Borrowing is to be a Base Rate Borrowing or
a Eurodollar Borrowing; and
 
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Base Rate Borrowing.  Notwithstanding any contrary
provision hereof, if a Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.
 
45

--------------------------------------------------------------------------------

SECTION 2.09          Termination and Reduction of Commitments; Increase in
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b)          The Borrowers may at any time terminate the Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back-up standby
letter of credit satisfactory to the Administrative Agent and Issuing Bank)
equal to 103% of the LC Exposure as of such date), (iii) the payment in full of
the accrued and unpaid fees, and (iv) the payment in full of all reimbursable
expenses and other Obligations, together with accrued and unpaid interest
thereon.
 
(c)          The Borrowers may from time to time reduce the Commitments;
provided that (i) each reduction of the Commitments shall be in an amount that
is an integral multiple of $5,000,000 and not less than $5,000,000; (ii) the
Borrowers shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.10, the Aggregate Revolving Exposure would exceed the Line Cap; and (iii) any
such reduction shall be permanent.
 
(d)          The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under the foregoing
paragraphs of this Section at least five (5) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
 
(e)          The Borrowers shall have the right to increase the Commitments by
obtaining additional Commitments, either from one or more of the Lenders or
another lending institution provided that  (i) any such request for an increase
shall be in a minimum amount of $5,000,000 (or such lesser amount that
represents all remaining availability hereunder), (ii) after giving effect
thereto, the sum of the total of the additional Commitments does not exceed
$25,000,000, (iii) the Administrative Agent and the Issuing Bank(s) have
approved the identity of any such new Lender, such approvals not to be
unreasonably withheld, (iv) any such new Lender assumes all of the rights and
obligations of a “Lender” hereunder, and (v) the procedure described in Section
2.09(f) have been satisfied.  Nothing contained in this Section 2.09 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
 
(f)          Any amendment hereto for such an increase or addition shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Borrowers
and each Lender being added or increasing its Commitment.  As a condition
precedent to such an increase or addition, the Borrowers shall deliver to the
Administrative Agent (i) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (provided that any representation or warranty that is
qualified by materiality or Material Adverse Effect is true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (provided that any representation or warranty that is
qualified by materiality or Material Adverse Effect are true and correct in all
respects) as of such earlier date, (2) no Default exists and (3) the Borrowers
are in compliance (on a pro forma basis) with the covenant contained in Section
6.12 (calculated assuming an FCCR Test Period is then in effect) and (ii) legal
opinions and documents consistent with those delivered on the Effective Date, to
the extent reasonably requested by the Administrative Agent.
 
46

--------------------------------------------------------------------------------

(g)          On the effective date of any such increase or addition, (i) any
Lender increasing (or, in the case of any newly added Lender, extending) its
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii)  the Borrowers shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase (or addition) in the
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower Representative, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrowers pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  Within a reasonable time after the effective date of
any increase or addition, the Administrative Agent shall, and is hereby
authorized and directed to, revise the Commitment Schedule to reflect such
increase or addition and shall distribute such revised Commitment Schedule to
each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.
 
SECTION 2.10          Repayment of Loans; Evidence of Debt.  (a) The Borrowers
hereby unconditionally promise to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, (ii) to the Administrative Agent the then unpaid amount of
each Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date and
demand by the Administrative Agent.
 
(b)          At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Security Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available) first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, and
second to prepay the Revolving Loans (including Swingline Loans) and to cash
collateralize outstanding LC Exposure.
 
47

--------------------------------------------------------------------------------

(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(d)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(e)          The entries made in the accounts maintained pursuant to
paragraphs (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.
 
(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form.
 
SECTION 2.11          Prepayment of Loans.  (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (c) of this Section
and, if applicable, payment of any break funding expenses under Section 2.16.
 
(b)          Except for Overadvances permitted under Section 2.05, in the event
and on such occasion that the Aggregate Revolving Exposure exceeds the Line Cap,
the Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline
Loans or cash collateralize LC Exposure in an account with the Administrative
Agent pursuant to Section 2.06(j), as applicable, in an aggregate amount equal
to such excess.
 
(c)          The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
hereunder not later than 10:00 a.m., New York City time, (A) in the case of
prepayment of a Eurodollar Borrowing, three (3) Business Days before the date of
prepayment or (B) in the case of prepayment of a Base Rate Borrowing, one (1)
Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13 and amounts due under Section 2.16.
 
48

--------------------------------------------------------------------------------

SECTION 2.12          Fees.  (a) The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at 0.25% per annum on the average daily amount of the Available
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Commitments terminate. 
Accrued commitment fees shall be payable in arrears on the first Business Day of
each January, April, July and October (commencing on the first such date to
occur after the Effective Date) and on the date on which the Commitments
terminate.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
(b)          The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank, for its own account, a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of each Fiscal Quarter shall be payable on the first Business Day of each Fiscal
Quarter following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
 
(c)          The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
 
(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.13          Interest.  (a) The Loans comprising each Base Rate
Borrowing (including each Swingline Loan) shall bear interest at the Base Rate
plus the Applicable Rate.
 
(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)          Each Protective Advance and each Overadvance shall bear interest at
the Base Rate plus the Applicable Rate for Revolving Loans plus 2%.
 
(d)          Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), declare that (i) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding paragraphs of this Section or (ii) in the case of any other
amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder; provided that
no notice shall be required and the foregoing rates shall automatically take
effect upon the occurrence of an Event of Default under clause (a), (h), (i) or
(j) of Article VII.
 
49

--------------------------------------------------------------------------------

(e)          Accrued interest on each Loan (for Base Rate Loans, accrued through
the last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Base Rate Revolving Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(f)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Adjusted LIBOR Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan or other Obligation not paid when due
for the day on which the Loan is made or such Obligation is due and unpaid, and
shall not accrue on a Loan, or any portion thereof, or such Obligation for the
day on which the Loan, or such portion thereof, or Obligation is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.18(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
SECTION 2.14          Alternate Rate of Interest; Illegality.
 
(a)          If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:
 
(i)          the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as
applicable for such Interest Period; or
 
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
 


then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into a Base Rate Borrowing on
the last day of the then current Interest Period applicable thereto, and (B) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as a Base Rate Borrowing.


50

--------------------------------------------------------------------------------

(b)          If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert Base Rate Borrowings to Eurodollar Borrowings will be suspended
until such Lender notifies the Administrative Agent and the Borrower
Representative that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, the Borrower Representative will
upon demand from such Lender (with a copy to the Administrative Agent), either
convert or prepay all Eurodollar Borrowings of such Lender to Base Rate
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such conversion or prepayment, the Borrower Representative will
also pay accrued interest on the amount so converted or prepaid.
 
(c)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBOR
Rate has made a public statement that the administrator of the LIBOR Rate is
insolvent (and there is no successor administrator that will continue
publication of the LIBOR Rate), (x) the administrator of the LIBOR Rate has made
a public statement identifying a specific date after which the LIBOR Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Rate), (y)
the supervisor for the administrator of the LIBOR Rate has made a public
statement identifying a specific date after which the LIBOR Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBOR Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBOR Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower Representative
shall endeavor to establish an alternate rate of interest to the LIBOR Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate).  Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this Section 2.14(c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBOR Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective 
and any such Eurodollar Borrowing shall be repaid or converted into a Base Rate
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing; provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.
 
51

--------------------------------------------------------------------------------

SECTION 2.15          Increased Costs.  (a) If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBOR Rate) or the Issuing Bank;
 
(ii)          impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(i)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)          If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.
 
(c)          A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
52

--------------------------------------------------------------------------------

(d)          Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
SECTION 2.16          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(d) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower Representative pursuant to Section 2.19 or 9.02(e),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event.  In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBOR Rate that would have
been applicable to such Eurodollar Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Eurodollar Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
 
SECTION 2.17          Withholding of Taxes; Gross-Up.
 
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding for Indemnified Taxes has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
(b)          Payment of Other Taxes by the Borrowers.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
 
53

--------------------------------------------------------------------------------

(c)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)          Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability,
including a description of the basis for the indemnification claim to the extent
reasonably available, delivered to any Loan Party by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)          Status of Lenders.
 
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrowers
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(f)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
54

--------------------------------------------------------------------------------

(ii)          Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
 
(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;


55

--------------------------------------------------------------------------------

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower Representative and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
 
(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
56

--------------------------------------------------------------------------------

(h)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)          Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.
 
SECTION 2.18          Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 4:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 111 West Monroe,
Chicago, Illinois, or to the account designated by Administrative Agent, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall accrue and be payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
 
(b)          Any proceeds of Collateral received by the Administrative Agent (i)
not constituting either (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrowers), (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (C) amounts to be applied from the Collection
Account when full cash dominion is in effect (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing, shall be applied, subject to the terms of the Intercreditor
Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Overadvances and Protective
Advances, fourth, to pay the principal of the Overadvances and Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Overadvances and Protective Advances) ratably, sixth, to prepay principal on
the Loans (other than the Overadvances and Protective Advances) and unreimbursed
LC Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, for which Reserves have been
established ratably, seventh, to pay an amount to the Administrative Agent equal
to one hundred three percent (103%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services Obligations and
Swap Agreement Obligations up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22, and to the extent not paid
pursuant to clause sixth above, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrowers.
 Notwithstanding the foregoing amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding Base Rate Loans of the same Class and, in any such
event, the Borrowers shall pay the break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
 
57

--------------------------------------------------------------------------------

(c)          At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of any Borrower maintained with the Administrative Agent.  The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, 2.04 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
 
(d)          If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
 
58

--------------------------------------------------------------------------------

(e)          Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(f)          If any Lender shall fail to make any payment required to be made by
it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
for the benefit of the Administrative Agent, the Swingline Lender or the Issuing
Bank to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender hereunder.  Application of amounts pursuant
to (i) and (ii) above shall be made in any order determined by the
Administrative Agent in its discretion.
 
(g)          The Administrative Agent may from time to time provide the
Borrowers with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”).  The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrowers’ convenience.  Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations.  If the Borrowers pay the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrowers
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.
 
SECTION 2.19          Mitigation Obligations; Replacement of Lenders.
 
(a)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unrea-sonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
59

--------------------------------------------------------------------------------

SECTION 2.20          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b)          such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby;
 
(c)          if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)          all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower Representative shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time) and (y) to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure and
to exceed its Commitment;
 
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing Bank
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.06(i)
for so long as such LC Exposure is outstanding;
 
60

--------------------------------------------------------------------------------

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
 
(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
 
In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
 
SECTION 2.21          Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.
 
61

--------------------------------------------------------------------------------

SECTION 2.22          Banking Services and Swap Agreements.   Each Lender or
Affiliate thereof providing Banking Services for, or having Swap Agreements
with, any Loan Party or any Subsidiary or Affiliate of a Loan Party shall
deliver to the Administrative Agent, promptly after entering into such Banking
Services or Swap Agreements, written notice setting forth the aggregate amount
of all Banking Services Obligations and Swap Agreement Obligations of such Loan
Party or Subsidiary or Affiliate thereof to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent).  In addition, each such Lender or
Affiliate thereof shall deliver to the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations and
Swap Agreement Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

 
ARTICLE III.

REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lenders that:
 
SECTION 3.01          Organization; Powers.  Each Loan Party and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02          Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents or, subject to
the Intercreditor Agreement, the Term Loan Documents.
 
62

--------------------------------------------------------------------------------

SECTION 3.04          Financial Condition; No Material Adverse Change.  (a)
Holdings has heretofore furnished to the Administrative Agent and the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the Fiscal Year ended December 29, 2017, reported
on by BDO USA, LLP, independent public accountants, and (ii) as of and for the
Fiscal Quarter and the portion of the Fiscal Year ended March 30, 2018,
certi-fied by its chief financial officer.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
such date and for such period in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.
 
(b)          Holdings has heretofore furnished to the Administrative Agent and
the Lenders projected balance sheets, income statements and statements of cash
flows of Holdings and its Subsidiaries for Fiscal Years 2018 through 2023.  Such
projections were prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and
Holdings is not aware of any facts or information that would lead it to believe
that such projections are incorrect or misleading in any material respect.
 
(c)          No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 29,
2017.
 
SECTION 3.05          Properties.  (a) As of the Effective Date, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party (and indicates whether any such real property constitutes an
Excluded Asset).  Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists.  Each of the Loan Parties and its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all of its real and personal property, free of all Liens (other than those
permitted by Section 6.02).  All such property is in good working order and
condition, ordinary wear and tear and damage by casualty excepted.
 
(b)          Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the Effective Date, is set forth on Schedule 3.05, and the use
thereof by each Loan Party and its Subsidiaries does not infringe upon the
rights of any other Person, except for such infringements which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and, except as set forth on Schedule 3.05, each Loan Party’s rights
thereto are not subject to any licensing agreement or similar arrangement. 
Schedule 3.05 sets forth a complete and accurate list of all registered
intellectual property owned by each Loan Party as of the Effective Date.  No
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Loan Party, threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
SECTION 3.06          Litigation and Environmental Matters.  (a) Except as set
forth on Schedule 3.06, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority (including, without limitation, the
FDA) pending against or, to the knowledge of any Loan Party, threatened against
or affecting any Loan Party or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve the Loan Documents.
 
63

--------------------------------------------------------------------------------

(b)          Except for the matters disclosed on Schedule 3.06, (i) no Loan
Party or any Subsidiary has received notice of any claim with respect to any
Environmental Liability that, individually or in the aggregate, could not
reasonably be expected to result in liability to the Loan Parties in excess of
$10,000,000 in the aggregate and (ii) except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in liability to the Loan Parties in excess of $10,000,000 in the
aggregate, no Loan Party nor any Subsidiary (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability or knows of any basis for any Environmental
Liability.
 
SECTION 3.07          Compliance with Laws and Agreements.  Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
SECTION 3.08          Investment Company Status; Margin Stock.  No Loan Party or
any Subsidiary is required to register as an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.  No Loan
Party or any Subsidiary is engaged in the business of extending credit for the
purpose of, and no proceeds of any Loan or other extensions of credit hereunder
will be used for the purpose of, buying or carrying margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or extending credit to
others for the purpose of purchasing or carrying any such margin stock, in each
case in contravention of Regulation T, U or X of the Federal Reserve Board.
 
SECTION 3.09          Taxes.  Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Federal, state and other material Tax returns
and other material reports required to have been filed and has paid or caused to
be paid all Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate
reserves.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes, other than Permitted Encumbrances.
 
SECTION 3.10          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  All minimum required contributions (within
the meaning of Section 430 of the Code) have been timely made with respect to
each Plan.  Each employee benefit pension plan (within the meaning of
Section 3(2) of ERISA) maintained or sponsored by a Loan Party, or under which a
Loan Party has any liability, which is intended to be qualified under
Section 401(a) of the Code, has received a favorable determination letter from
the Internal Revenue Service with respect to such qualification, and, except as
could not reasonably be expected to result in a Material Adverse Effect, no
event or condition exists which would reasonably be expected to jeopardize such
qualified status.  Except as could not reasonably be expected to result in a
Material Adverse Effect, no Loan Party has any obligation to provide
post-retirement health care benefits to any individual other than as required
under the Consolidated Omnibus Budget Reconciliation Act of 1985, or other
similar state law.
 
SECTION 3.11          Disclosure.  Each Loan Party has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Loan Parties each represent only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date.
 
64

--------------------------------------------------------------------------------

SECTION 3.12          Material Agreements.  All material agreements and
contracts to which any Loan Party is a party or is bound as of the date of this
Agreement are listed on Schedule 3.12.  No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or contract listed on Schedule 3.12.
 
SECTION 3.13          Solvency.
 
(a)          Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
 
(b)          No Loan Party intends to, or will permit any Subsidiary to, and no
Loan Party believes that it or any Subsidiary will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.
 
SECTION 3.14          Insurance.  The Borrowers maintain, and have caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.  As of
the Effective Date, Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries, and all
premiums due and owing in respect of such insurance have been paid.
 
SECTION 3.15          Capitalization and Subsidiaries.  Schedule 3.15 sets forth
(a) a true and complete listing of each class of each Loan Party’s and
Subsidiary’s authorized Equity Interests and the holders thereof; provided that
with respect to Holdings, Schedule 3.15 only lists those holders owning at least
5% of the Equity Interests of Holdings as of the Effective Date, and (b) the
type of entity and jurisdiction of organization of Holdings and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests of each Loan
Party and the Subsidiaries have been duly authorized and issued and are fully
paid and non-assessable and, except as set forth on Schedule 3.15, no holder of
such Equity Interest is entitled to any preemptive, first refusal or other
similar rights.
 
SECTION 3.16          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, and such Liens constitute
perfected and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted by Section 6.02, to the extent any such Liens
(to the extent permitted by Section 6.02) would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law or agreement,
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral, (c) Liens on intellectual property
perfected only by making filings with the applicable Governmental Authority to
the extent such filings have not been made, (d) real estate, (e) assets subject
to certificates of title, (f) Excluded Assets, (g) letter-of-credit rights with
respect to letters of credit in an amount, in each case, of less than $1,000,000
and (h) commercial tort claims having a value, in each case, of less than
$1,000,000.
 
65

--------------------------------------------------------------------------------

SECTION 3.17          Employment Matters.  As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrowers, threatened.  The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except to the
extent the failure to so comply with such acts and laws could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  All payments due from any Loan Party or any Subsidiary, or for which
any claim may be made against any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party or such
Subsidiary.
 
SECTION 3.18          Nature of Business; Permits and Licenses; Tradenames.  (a)
No Loan Party or Subsidiary is engaged in any business other than those engaged
in on the Effective Date and those reasonably related, complementary or
ancillary thereto or a logical extension thereof (including, without limitation,
food and beverage service, distribution, wholesale and retail).
 
(b)          Each Loan Party has, and is in compliance with, all Governmental
Permits and all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent that the
failure to have or be in compliance with all such Governmental Permits, permits,
licenses, authorizations, approvals, entitlements and accreditations could not
reasonably be expected to result in a Material Adverse Effect.  No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, except that could not reasonably be expected to
result in a Material Adverse Effect, and there is no claim that any thereof is
not in full force and effect.
 
(c)          As of the Effective Date, Schedule 3.18 hereto sets forth a
complete and accurate list of all trade names, business names or similar
appellations used by each Loan Party or Subsidiary or any of their divisions or
other business units during the past five years.
 
SECTION 3.19          Location of Bank Accounts.  As of the Effective Date,
Schedule 3.19 sets forth a complete and accurate list of all deposit, checking
and other bank accounts, all securities and other accounts maintained with any
broker dealer and all other similar accounts maintained by or for the benefit of
each Loan Party and Subsidiary, together with a description thereof (i.e., the
bank or broker dealer at which such deposit or other account is maintained and
the account number and the purpose thereof).
 
SECTION 3.20          Notices from Farm Products Sellers.  None of the Loan
Parties has, within the one year period prior to the Effective Date, received
any material written notice pursuant to the applicable provisions of any Farm
Products Law, or pursuant to the UCC or any state statutory agricultural or
producers’ lien laws or any other local laws applicable to the Loan Parties’
business from (i) any Farm Products Seller or (ii) any lender to, or any other
Person with a security interest in the assets of, any Farm Products Seller or
(iii) the Secretary of State (or equivalent official) or other Governmental
Authority, from any jurisdiction in which any Farm Products purchased by any
Loan Party or any of its Subsidiaries are produced, in any case, advising or
notifying such Loan Party or Subsidiary of the intention of such Farm Products
Seller or other Person to preserve the benefits of any trust, lien or other
interest applicable to any assets of such Loan Party or Subsidiary established
in favor of such Farm Products Seller or other Person or claiming a Lien or
security interest in and to any Farm Products which have been purchased by such
Loan Party or Subsidiary or any related or other assets of such Loan Party or
Subsidiary (all of the foregoing, together with any such notices as any Loan
Party or Subsidiary may at any time hereafter receive, collectively, the “Farm
Products Notices”), except where the aggregate value of such Farm Products
subject to Farm Product Notices is less than $500,000.
 
66

--------------------------------------------------------------------------------

SECTION 3.21          Customers and Suppliers.  There exists no actual or, to
the knowledge of any Loan Party, threatened termination, cancellation or
limitation of, or modification to or change in, the business relationship
between (1) any Loan Party, on the one hand, and any customer or any group
thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (2) any Loan Party, on the one hand, and any material supplier
thereof, on the other hand, except, under clauses (1) or (2), as could not
reasonably be expected to have a Material Adverse Effect; and, to the knowledge
of each Loan Party, there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change, except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.22          Affiliate Transactions.  Except as set forth on
Schedule 3.22, as of the Effective Date, there are no existing or proposed
agreements, arrangements, understandings, or transactions between any Loan Party
and any of the officers, members, managers, directors, stockholders, parents,
other interest holders, employees, or Affiliates (other than Subsidiaries) of
any Loan Party or any members of their respective immediate families, and none
of the foregoing Persons are directly or indirectly indebted to or have any
direct or indirect ownership, partnership, or voting interest in any Affiliate
of any Loan Party or any Person with which any Loan Party has a business
relationship or which competes with any Loan Party (except that any such Persons
may own stock in (but not exceeding) 4.0% of the outstanding Equity Interests
of) any publicly traded company that may compete with a Loan Party.
 
SECTION 3.23          Common Enterprise.  The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.
 


SECTION 3.24          FDA Matters.
 
(a)          Except as noted in paragraph (b), Borrowers, their Subsidiaries and
the operation of their respective food facilities in the United States are in
compliance with and are not in violation of all applicable Requirements of Law
(including the FDC Act), regulations, rules, standards, guidelines, policies,
and orders administered or issued by the FDA or any comparable Governmental
Authority (including, without limitation, as applicable, the Bioterrorism Act
(21 CFR 1.326-1.368), prohibited cattle materials (21 CFR 189.5) and import
notification requirements (21 CFR 1.276-1.285)), except for failures to comply
or violations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
67

--------------------------------------------------------------------------------

(b)          Since December 29, 2017, no Governmental Authority has served
notice on any Loan Party or its Subsidiaries that the business or the assets of
the Loan Parties or their Subsidiaries, may be, or are in material violation of
any Requirement of Law or the subject of any material investigation, except for
violations or investigations that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(c)          Since December 29, 2017, no Loan Party or its Subsidiaries has
received notice from any Governmental Authority nor does any Loan Party have any
knowledge that there are any circumstances currently existing which would be
reasonably likely to lead to any loss of or refusal to renew any material
governmental licenses, permits, registrations, product registrations,
Governmental Permits, approvals, authorizations related to the business and that
the terms of all such licenses, permits, registrations, product registrations,
governmental permits, approvals, and authorizations currently in force, except
for any notice or circumstance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(d)          The Loan Parties have no knowledge of any acts with respect to
their food business or products that furnish a reasonable basis for a warning
letter, untitled letter, Section 305 notice, or other similar communication from
FDA or any Governmental Authority, except for any acts that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
(e)          The Loan Parties have no knowledge of any existing obligation of a
Loan Party arising under any administrative or regulatory action, FDA
inspection, FDA warning letter, FDA notice of violation letter, or other notice,
response or commitment made to or with FDA or any Governmental Authority with
respect to their food and food product business, except for any acts that,
individually or in the aggregate, could not reasonably be expected to result a
Material Adverse Effect.
 
SECTION 3.25          Anti-Corruption Laws and Sanctions.  Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and each Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of such Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrowers, any Subsidiary or to the knowledge of such
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of such Borrower, any agent of such Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit, use of proceeds or other Transactions will
violate any Anti-Corruption Law or applicable Sanctions.
 
SECTION 3.26          EEA Financial Institutions .  No Loan Party is an EEA
Financial Institution.
 
68

--------------------------------------------------------------------------------



ARTICLE IV.

CONDITIONS
 
SECTION 4.01          Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02).
 
(a)          Credit Agreement and Other Loan Documents.  The Administrative
Agent (or its counsel) shall have received (i) from each party hereto either
(A) a counterpart of this Agreement signed on behalf of such party or
(B) written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the other Loan Documents and such other legal
opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit D.
 
(b)          Legal Opinions. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of each of (i) Shearman & Sterling LLP, counsel
for the Loan Parties, (ii) Angelo & Banta, P.A., special Florida counsel for the
Loan Parties, and (iii) Garvey Schubert Barer, special Washington counsel for
the Loan Parties, in each case, in form and substance reasonably acceptable to
the Administrative Agent.  The Borrowers hereby request such counsels to deliver
such opinions.
 
(c)          Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the initial Loan Parties, the authorization of the Transactions and any other
legal matters relating to such Loan Parties, the Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit D.
 
(d)          No Default Certificate. The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower Representative, certifying
(i) that the representations and warranties contained in Article III are true
and correct in all material respects (provided that any representation or
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date and (ii) that no Default or Event of
Default has occurred and is continuing as of such date.
 
(e)          Pay-Off Letter. The Administrative Agent shall have received
pay-off letters in form and substance reasonably satisfactory to the
Administrative Agent in respect of the Existing Credit Agreement confirming that
all Liens upon any of the property of the Loan Parties constituting Collateral
will be terminated concurrently with the payment of existing Indebtedness
thereunder from the proceeds of the initial Borrowings (and, if applicable, all
letters of credit issued or guaranteed as part of such Indebtedness shall have
been cash collateralized, supported by a Letter of Credit or reevidenced hereby
as an Existing Letter of Credit).
 
69

--------------------------------------------------------------------------------

(f)          Funding Account. The Administrative Agent shall have received a
notice setting forth the deposit account of the Borrower Representative (the
“Funding Account”) to which the Administrative Agent is authorized by the
Borrower Representative to transfer the proceeds of any Borrowings requested or
authorized pursuant to this Agreement.
 
(g)          Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base (as if
this Agreement is already in effect) as of the end of the Business Day
immediately preceding the Effective Date.
 
(h)          Fees. The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced at least one (1) Business Day prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.
 
(i)          Financial Statements. The Administrative Agent shall have received
(A) the unaudited interim financial statements (income statement, a balance
sheet, and a cash flow statement) of Holdings and its consolidated Subsidiaries
for the Fiscal Quarter ended March 30, 2018 setting forth in comparative form
the figures for the previous fiscal year and (B) projected balance sheets,
income statements and statements of cash flows of Holdings and its Subsidiaries
for Fiscal Years 2018 through 2022.
 
(j)          Pro Forma Financial Statements. The Administrative Agent shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Holdings as of, and for the twelve-month
period ending on, the last day of the most recently completed four-Fiscal
Quarter period for which financial information pursuant to paragraph (j)(A)
above has been delivered, prepared after giving effect to the Transactions as if
the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).
 
(k)          Examinations. The Administrative Agent or its designee shall have
conducted a Field Exam of the Loan Parties’ Accounts, Inventory and related
working capital matters and of the Borrowers’ related data processing and other
systems the results of each of which shall be satisfactory to the Administrative
Agent in its sole discretion.
 
(l)          Appraisal(s).   The Administrative Agent shall have received an
appraisals of the applicable Loan Parties’ Inventory from one or more firms
reasonably satisfactory to the Administrative Agent, which appraisals shall be
reasonably satisfactory to the Administrative Agent in its sole discretion.
 
(m)          KYC. The Administrative Agent shall have received, at least five
(5) days prior to the Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least ten (10) days
prior to the Effective Date.
 
(n)          Joinder to Intercreditor Agreement. The Administrative Agent (or
its counsel) shall have received a duly executed copy of a joinder to the
Intercreditor Agreement, pursuant to which the Administrative Agent agrees to be
bound by the Intercreditor Agreement as the “ABL Representative” thereunder, and
the Term Loan Agent and the Loan Parties acknowledge and agree that this
Agreement constitutes a “Replacement ABL Agreement” and the “ABL Agreement”
thereunder.
 
70

--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
 
(a)          The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects (provided that
any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of such earlier date.
 
(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, (i) no Default shall have occurred and be continuing and
(ii) no Protective Advance shall be outstanding.
 
(c)          After giving effect to any Borrowing or the issuance of any Letter
of Credit, Availability shall not be less than zero.
 
The request for and acceptance of each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section.
 
ARTICLE V.

AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full
(other than contingent indemnification obligations for which no claim has been
made), and all Letters of Credit have expired, been terminated, cash
collateralized or back-stopped, in any case, in a manner acceptable to
Administrative Agent and Issuing Bank in their sole discretion, and all LC
Disbursements have been reimbursed, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the other Loan Parties,
with the Lenders that:
 
SECTION 5.01          Financial Statements and Other Information.  The Borrowers
will furnish to the Administrative Agent and each Lender:
 
(a)          within ninety (90) days after the end of each Fiscal Year of
Holdings and its Subsidiaries, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by independent public
accountants of recognized national standing selected by Holdings and reasonably
satisfactory to the Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, accompanied by any management letter
prepared by said accountants;
 
71

--------------------------------------------------------------------------------

(b)          within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, its consolidated balance sheet and
related statements of operations and consolidated statements of cash flows as of
the end of and for such Fiscal Quarter and the then elapsed portion of such
Fiscal Year, setting forth in comparative form the actual figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year;
 
(c)          from and after the date on which Availability is less than the
greater of 12.5% of the Line Cap and $12,500,000 for three (3) consecutive
Business Days (or an Event of Default has occurred and is continuing) and until
such subsequent date, if any, on which Aggregate Availability is greater than
the greater of 12.5% of the Line Cap and $12,500,000 for a period of thirty (30)
consecutive calendar days (and no Event of Default then exists), within twenty
(20) days after the end of each of the first two Fiscal Months of each Fiscal
Quarter, the Borrowers will furnish Holdings’ consolidated balance sheet and
related statements of operations and consolidated statements of cash flows in
the form prepared by management of Holdings as of the end of and for such Fiscal
Month and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year;
 
(d)          concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate (i) certifying, in the case of
the financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations of the Fixed Charge Coverage Ratio as of the last day of
the most recently ended period of four (4) Fiscal Quarters (provided that the
Fixed Charge Coverage Ratio shall only be tested for compliance purposes during
an FCCR Test Period), (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (v) that is accompanied by updated versions of the Exhibits
to the Security Agreement; provided that, if there have been no changes to any
such Exhibits since the previous updating thereof, it shall be indicated that
there has been “no change” to the applicable Exhibit(s);
 
(e)          [Intentionally Omitted];
 
(f)          as soon as available but in any event no later than thirty (30)
days after the commencement of each Fiscal Year of Holdings, a copy of the plan
and forecast (including a projected consolidated balance sheet, income statement
and funds flow statement) of Holdings and its Subsidiaries for each Fiscal
Quarter of such Fiscal Year (the “Projections”) in form reasonably satisfactory
to the Administrative Agent (including the Fiscal Month end dates for such
Fiscal Year);
 
(g)          (i) as soon as available but in any event within twenty (20) days
after the end of each calendar month following the Effective Date (or, from and
after the date on which Availability is less than the greater of 12.5% of the
Line Cap and 12,500,000 for three (3) consecutive Business Days (or an Event of
Default has occurred and is continuing) and until such subsequent date, if any,
on which Aggregate Availability is greater than the greater of 12.5% of the Line
Cap and $12,500,000 for a period of thirty (30) consecutive calendar days (and
no Event of Default then exists), by the Wednesday immediately following the end
of each calendar week) and (ii) at such other times as may be necessary to
re-determine Availability or as may be reasonably requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith (including, in respect of any
Borrowing Base Certificate delivered for a period which is also the end of any
Fiscal Quarter, a calculation of Average Availability for such Fiscal Quarter
then ended and an indication of what the Applicable Rate is as a result of such
Average Availability);
 
72

--------------------------------------------------------------------------------

(h)          as soon as available but in any event within twenty (20) days after
the end of each calendar month following the Effective Date and at such other
times as may be requested by the Administrative Agent, as of the period then
ended, all delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent:
 
(i)          a detailed aging of the Loan Parties’ Accounts, including all
invoices aged by invoice date and due date (with an explanation of the terms
offered), prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;


(ii)          a schedule detailing the Loan Parties’ Inventory, in form
reasonably satisfactory to the Administrative Agent, (1) by location (showing
Inventory in transit, any Inventory located with a third party under any
consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent in its Permitted Discretion to be
appropriate, and (2) including a report of any variances or other results of
Inventory counts performed by the Loan Parties since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by Loan Parties and complaints and claims made against the Loan
Parties);


(iii)          a worksheet of calculations prepared by the Loan Parties to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;


(iv)          a reconciliation of the Loan Parties’ Accounts and Inventory
between (A) the amounts shown in the Loan Parties’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses (i)
and (ii) above and the Borrowing Base Certificate delivered pursuant to clause
(g) above as of such date; and


(v)          a reconciliation of the loan balance per the Loan Parties’ general
ledger to the loan balance under this Agreement;
 
(i)          as soon as available but in any event within twenty (20) days after
the end of each calendar month following the Effective Date and at such other
times as may be requested by the Administrative Agent, as of the month then
ended, a schedule and aging of the Loan Parties’ accounts payable, delivered
electronically in a text formatted file reasonably acceptable to the
Administrative Agent;
 
(j)          within twenty (20) days of each March 31 and September 30 following
the Effective Date, an updated customer list for each Borrower and its
Subsidiaries, which list shall state the customer’s name, mailing address and
phone number, delivered electronically in a text formatted file reasonably
acceptable to the Administrative Agent;
 
73

--------------------------------------------------------------------------------

(k)          promptly upon the Administrative Agent’s reasonable request:
 
(i)          copies of invoices issued by the Loan Parties in connection with
any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;
(ii)          copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory purchased by any Loan Party;


(iii)          a schedule detailing the balance of all intercompany accounts of
the Loan Parties;


(iv)          a listing of Farm Products Sellers and amounts owed to each such
Person;


(v)          the Borrowers’ sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal; and


(vi)          copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service;


(l)          within five (5) Business Days after receipt thereof, written notice
of any material Farm Products Notice or any material notice from Farm Products
Sellers;


(m)          concurrently with the delivery of Holdings’ audited annual
financial statements pursuant to Section 5.01(a) (or, if applicable,
concurrently with the filing of its Annual Report on Form 10-K with the SEC for
the most recently completed Fiscal Year), a certificate of good standing or the
substantive equivalent available in the jurisdiction of incorporation, formation
or organization for each Loan Party from the appropriate governmental officer in
such jurisdiction;
 
(n)          (i) promptly after the same become publicly available (but in no
event later than one (1) Business Day after filing any quarterly reports),
notice that any periodic and other reports, proxy statements and other materials
have been filed by any Loan Party or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or copies of any materials otherwise
distributed by any Loan Party to its shareholders generally, as the case may be
and (ii) promptly after the sending thereof, a copy of each financial statement,
report, notice or proxy statement sent by any Loan Party or any Subsidiary to
the Term Loan Agent under the Term Loan Documents;
 
(o)          promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority, except to the extent any such documents or information
are subject to attorney-client privilege or attorney work-product privilege;
provided, however, for the sake of clarity, it is the intent of the Loan Parties
that the disclosure of such documents or information to the Administrative Agent
or any Lender shall not, to the fullest extent permitted by law, be deemed to
waive any attorney-client privilege, attorney work-product or other applicable
legal privilege or immunity that could otherwise be asserted against any third
parties that are not parties to this Agreement;
 
74

--------------------------------------------------------------------------------

(p)          promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and
 
(q)          promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Loan Parties or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to clauses (a), (b) and (n) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that, the Borrower Representative shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the filing of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower Representative shall be
required to provide paper copies of the Compliance Certificates required by
clause (d) of this Section 5.01 to the Administrative Agent.
 
SECTION 5.02          Notices of Material Events.  The Loan Parties will furnish
to the Administrative Agent and each Lender prompt (but in any event within any
time period that may be specified below) written notice of the following:
 
(a)          within three (3) Business Days after any Authorized Officer of a
Loan Party knows of the occurrence of a Default, the occurrence of any Default;
 
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof in which the amount involved (not covered by an
unaffiliated insurance carrier that has not denied coverage) is greater than
$5,000,000 and that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;
 
(c)          any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, which is not covered by insurance;
 
(d)          within five (5) Business Days of receipt thereof, any and all
default notices received under or with respect to any leased location or public
warehouse where Collateral is located having an aggregate value exceeding
$1,000,000;
 
(e)          all amendments to the Term Loan Agreement, together with a copy of
each such amendment;
 
(f)          within two (2) Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement or an amendment thereto, together with
copies of all agreements evidencing such Swap Agreement or amendment;
 
(g)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
 
(h)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $1,000,000;
 
75

--------------------------------------------------------------------------------

(i)          within ten (10) days after receipt thereof, copies of any Form
FDA-483 and all responses to Form FDA-483 observations; and
 
(j)          any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03          Existence; Conduct of Business.  Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise (including, without limitation,
food and beverage service, distribution, wholesale or retail) as it is on the
Effective Date.
 
SECTION 5.04          Payment of Obligations.  Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except (a) where (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect or (b) with respect to Restricted Payments.
 
SECTION 5.05          Maintenance of Properties.  Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all tangible property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty excepted.
 
SECTION 5.06          Books and Records; Inspection Rights(a).  Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent), upon reasonable prior notice and without unreasonable disruption to the
business of the Loan Parties, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that,
notwithstanding anything herein to the contrary, unless an Event of Default has
occurred and is continuing, the Loan Parties shall not be required to reimburse
the Administrative Agent for more than two (2) such visits and inspections per
calendar year.  In addition to the foregoing, the Administrative Agent may from
time to time conduct at such Loan Party’s premises Field Exams of such Loan
Party’s assets, liabilities, books and records, including examining and making
extracts from its books and records.  The Loan Parties shall be responsible for
the costs of expenses of one (1) Field Exam during any 12-month period;
provided, however, that notwithstanding the foregoing limitation, at any time on
or after the date on which Availability has been less than the greater of 15% of
the Line Cap and $15,000,000 for three (3) consecutive Business Days, the
Administrative Agent may carry out, at the Loan Parties’ expense, two (2) Field
Exams during the following twelve (12) consecutive months.  Additionally, there
shall be no limitation on the number or frequency of Field Exams if an Event of
Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any Field Exams conducted while an
Event of Default has occurred and is continuing.  Each Loan Party acknowledges
that the Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain Reports pertaining to each Loan
Party’s assets for internal use by the Administrative Agent and the Lenders.
 
76

--------------------------------------------------------------------------------

SECTION 5.07          Compliance with Laws and Material Contractual
Obligations.  Each Loan Party will, and will cause each Subsidiary to, (i)
comply with each Requirement of Law applicable to it or its property (including
without limitation Environmental Laws) and (ii) perform in all material respects
its obligations under material agreements to which it is a party, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.  Each Loan
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
 


SECTION 5.08          Use of Proceeds.  The proceeds of the Loans will be used
only to repay existing Indebtedness, pay transaction costs, fees and expenses
associated with this Agreement and the Transactions, to pay for Capital
Expenditures, Permitted Acquisitions and Restricted Payments permitted by
Section 6.08 and to fund the working capital needs, and for general corporate
purposes, of the Borrowers and their Subsidiaries in the ordinary course of
business.  No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.  The
Borrowers will not request any Borrowing or Letter of Credit, and no Borrower
shall use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
 
SECTION 5.09          [Intentionally Omitted].
 


SECTION 5.10           Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable third-party
carriers having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts and against such risks (including loss or damage
by fire and loss in transit; theft, burglary, pilferage, larceny, embezzlement,
and other criminal activities; business interruption; and general liability) and
such other hazards, in each case, after giving effect to any self-insurance
programs, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents;
provided that Holdings, the Borrowers and their Subsidiaries may self-insure to
the extent consistent with prudent business practice.  The Borrowers will
furnish to the Lenders, upon request of either Agent, information in reasonable
detail as to the insurance so maintained.
 
SECTION 5.11          Casualty and Condemnation.  The Borrowers will (a) furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) ensure that the net proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
77

--------------------------------------------------------------------------------

SECTION 5.12          Appraisals. At any time that the Administrative Agent
requests, each Loan Party will provide the Administrative Agent with appraisals
or updates thereof of its Inventory from an appraiser selected and engaged by
the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law. The
Administrative Agent shall request one (1) Inventory appraisal during each
12-month period and the Administrative Agent may, in its Permitted Discretion,
request one (1) additional appraisal (for a total of two (2) such Inventory
appraisals during each 12-month period) following the occurrence of the
triggering event described in the proviso of the next sentence.  The Loan
Parties shall be responsible for the costs of expenses of one (1) Inventory
appraisal during any 12-month period; provided, however, that notwithstanding
the foregoing limitation, at any time on or after the date on which Availability
has been less than the greater of 15% of the Line Cap and $15,000,000 for three
(3) consecutive Business Days, the Administrative Agent may request and carry
out, at the Loan Parties’ expense, two (2) Inventory appraisals during the
following twelve (12) consecutive months.  Additionally, there shall be no
limitation on the number or frequency of Inventory appraisals if an Event of
Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any such appraisals conducted while an
Event of Default has occurred and is continuing.

 
SECTION 5.13          Depository Banks.  The Loan Parties and their Subsidiaries
will maintain the Administrative Agent or any Lender as their principal
depository bank.
 
SECTION 5.14          Additional Collateral; Further Assurances.  (a) Each
Borrower and each Subsidiary that is a Loan Party will cause each of its
Domestic Subsidiaries that is not a FSHCO formed or acquired after the Effective
Date and any Excluded Subsidiary at such time that it no longer constitutes an
Excluded Subsidiary to become a Loan Party by executing a Joinder Agreement
within thirty (30) days (or such later date as may from time to time be approved
by the Administrative Agent in its reasonable discretion, but in no event later
than the date such Domestic Subsidiary becomes an issuer or guarantor under or
in respect of the Term Loan Agreement) of such formation, acquisition or
disqualification as an Excluded Subsidiary (to the extent such Domestic
Subsidiary remains in existence as of such thirtieth day), such Joinder
Agreement to be accompanied by appropriate corporate resolutions, other
corporate organizational and authorization documentation and legal opinions in
form and substance reasonably satisfactory to the Administrative Agent.  Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any real property owned by any Loan Party
(other than Excluded Assets).  Nothing in this Section 5.14 shall be construed
as a consent to form or acquire any Subsidiary after the Effective Date that is
not otherwise expressly permitted herein.  Notwithstanding anything herein to
the contrary, no Foreign Subsidiary of any Loan Party and no FSHCO shall be
required to become a Loan Party.
 
(b)          Without limiting the generality of the foregoing, each Borrower and
each Subsidiary that is a Loan Party will cause (i) 100% of the issued and
outstanding non-voting Equity Interests and (ii) the Applicable Pledge
Percentage of the issued and outstanding voting Equity Interests of each Pledge
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request.  Notwithstanding the foregoing, no such pledge
agreement in respect of the Equity Interests of a Foreign Subsidiary shall be
required hereunder to the extent the Administrative Agent or its counsel
determines that such pledge would not provide material credit support for the
benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.
 
78

--------------------------------------------------------------------------------

(c)          Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.
 
(d)          If any material assets are acquired by any Loan Party after the
Effective Date (other than Excluded Assets or assets constituting Collateral
under the Security Agreement that become subject to the Lien under the Security
Agreement upon the acquisition thereof), the Borrower Representative will take,
and cause each Subsidiary that is a Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.
 
(e)          If, at any time after the Effective Date any Subsidiary of Holdings
that is not a Loan Party shall become party to a guaranty of, or grant a Lien on
any assets (other than Excluded Assets) to secure, the Term Loan Obligations,
any Subordinated Indebtedness or any other Material Indebtedness of Holdings or
a Domestic Subsidiary, the Borrower Representative shall promptly notify the
Administrative Agent thereof and, within ten (10) days thereof (or such later
date as may be agreed upon by the Administrative Agent) cause such Subsidiary to
comply with Section 5.14(a) and (b) (but without giving effect to the 30-day
grace periods provided therein).
 
(f)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) the Administrative Agent may grant extensions of time
for, or waive the requirements to obtain, the creation or perfection of security
interests in, or the obtaining of title insurance and surveys with respect to,
particular assets (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it reasonably determines, in consultation with the Borrowers, that the
cost, burden or consequence (including adverse Tax consequences) thereof is
excessive in relation to the practical benefit afforded to the Secured Parties
thereby; and (y) Liens required to be granted from time to time pursuant to the
Collateral Documents shall be subject to exceptions and limitations set forth in
the Collateral Documents and, to the extent appropriate in the applicable
jurisdictions, as otherwise agreed between the Administrative Agent and the
Borrowers.
 
(g)          Within thirty (30) days following the Effective Date (or such later
date as the Administrative Agent agrees to in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent certificates of insurance
listing the Administrative Agent as (x) lender loss payee for the property
casualty insurance policies of the Loan Parties, together with long-form lender
loss payable endorsements, as appropriate and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with additional
insured endorsements.  Notwithstanding anything to the contrary herein or in any
Loan Documents, such certificates of insurance and endorsements shall not be
required to be delivered until the date that is thirty (30) days following the
Effective Date (or such later date as the Administrative Agent agrees to in its
sole discretion).
 
79

--------------------------------------------------------------------------------

SECTION 5.15          Farm Products.  Each Loan Party shall:
 
(a)          Pay, on or prior to the date required for payment with respect
thereto, the amount of any outstanding invoices for the purchase of Farm
Products unless (i) such Loan Party has obtained from the applicable Farm
Products Seller a waiver of its rights under the applicable Farm Products Law,
in form and substance reasonably acceptable to the Administrative Agent, (ii)
such Loan Party is contesting, after providing written notice thereof to the
Administrative Agent, the amount or payment of such invoice in good faith by
appropriate proceedings or (iii) the amount of such invoice, together with the
unpaid amount of all other invoices from Farm Products Sellers, is less than
$1,500,000; provided, however, that in the event that any such invoice requires
payment upon delivery, payment shall be made on such date of delivery.
 
(b)          Take all other commercially reasonable actions as may be reasonably
required, if any, to ensure that any Farm Product (in any form) is purchased
free and clear of any Lien, trust or other claim in favor of any Farm Products
Seller or any secured party with respect to the assets of any Farm Products
Seller, including, without limitation, registration with all states which have
established central filing systems as contemplated under the Food Security Act.
 
(c)          Provide to the Administrative Agent, within five (5) Business Days
of receipt by any Loan Party, a copy of (i) any Farm Products Notice or
amendment to a previous Farm Products Notice, including, without limitation, any
notice from any Farm Products Seller of the intention of such Farm Products
Seller to preserve the benefits of any trust applicable to any assets of such
Loan Party established in favor of such Farm Products Seller or other Person
under the provisions of the applicable Farm Products Laws, and (ii) any master
lists of effective financing statements delivered to any Loan Party or any
Subsidiary pursuant to the Food Security Act unless (1) such Person has obtained
from the applicable Farm Products Seller a waiver of its rights under the
applicable Farm Products Laws, in form and substance reasonably satisfactory to
the Administrative Agent, or (2) the amount of such invoice, together with the
unpaid amount of all other invoices from Farm Products Sellers, is less than
$1,500,000.
 
(d)          Pay, in the event that any Loan Party receives a Farm Products
Notice, the related invoice within five (5) Business Days of receipt of such
Farm Products Notice; provided, however, that such invoice may remain unpaid if,
and only so long as:
 
(i) such Person has obtained from the applicable Farm Products Seller a waiver
of its rights under the applicable Farm Products Laws, in form and substance
reasonably satisfactory to the Administrative Agent;
 
(ii) the amount of such invoice, together with the unpaid amount of all other
invoices from Farm Products Sellers, is less than $1,500,000; or
 
(iii)(1) such Loan Party is contesting, after providing written notice thereof
to the Administrative Agent, the amount or payment of such invoice in good faith
by appropriate proceedings, (2) adequate reserves with respect to such contest
are maintained on the books of such Loan Party, in accordance with GAAP, (3) the
ability of the vendor to pursue any claims or enforce any Liens or trusts
provided under the applicable Farm Products Laws, as applicable, has been stayed
or otherwise legally prohibited during the pendency of such action, (4) such
Loan Party shall promptly pay or discharge such contested invoice and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to the Administrative Agent evidence reasonably acceptable to the Administrative
Agent of such payment, if such contest is terminated or discontinued adversely
to such Loan Party, and (5) nonpayment thereof could not reasonably be expected
to have a Material Adverse Effect.
 
80

--------------------------------------------------------------------------------

Each Loan Party shall at all times otherwise comply with all existing and future
Farm Products Notices during their periods of effectiveness under the applicable
Farm Products Laws, as applicable, including, without limitation, directions to
make payments to the applicable Farm Products Seller by issuing payment
instruments directly to a secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Farm Products Notice.
 
ARTICLE VI.

NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full (other than contingent indemnification
obligations for which no claim has been made), and all Letters of Credit have
expired, been terminated, cash collateralized or back-stopped, in any case, in a
manner acceptable to Administrative Agent and Issuing Bank in their sole
discretion, and all LC Disbursements have been reimbursed, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:
 
SECTION 6.01          Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)          (i) the Secured Obligations and (ii) the Term Loan Obligations
subject to the Intercreditor Agreement;
 
(b)          Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;
 
(c)          Indebtedness of any Loan Party owing to any Subsidiary and of any
Subsidiary owing to any Loan Party; provided that, (i) if such Indebtedness is
owing by any Subsidiary to any Loan Party, such Indebtedness shall be evidenced
by promissory notes or other instruments and such promissory notes or other
instruments shall be pledged to the Administrative Agent, for the benefit of the
Secured Parties, and have subordination terms satisfactory to the Administrative
Agent and (ii) Indebtedness owing by any Subsidiary that is not a Loan Party to
any Loan Party shall be subject to the limitations set forth in Section 6.04(d);
 
(d)          Guarantees by any Loan Party (other than Holdings) of Indebtedness
of any other Loan Party (other than Holdings); provided that (i) the
Indebtedness so Guaranteed is permitted by this Section 6.01, and
(ii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as, and to the extent that, the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;
 
(e)          Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not at any time outstanding exceed $10,000,000;
 
81

--------------------------------------------------------------------------------

(f)          Indebtedness which represents an extension, refinancing or renewal
(such Indebtedness being referred to herein as the “Refinancing Indebtedness”)
of any of the Indebtedness described in clauses (b), (e) and (j) hereof (such
Indebtedness being so extended, refinanced or renewed being referred to herein
as the “Refinanced Indebtedness”); provided that (i) such Refinancing
Indebtedness does not increase the principal amount or interest rate of the
Refinanced Indebtedness, (ii) any Liens securing such Refinanced Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not obligated with respect to repayment of such Refinanced
Indebtedness is required to become obligated with respect to such Refinancing
Indebtedness, (iv) such Refinancing Indebtedness does not result in a shortening
of the average weighted maturity of such Refinanced Indebtedness, (v) the
maturity date of such Refinancing Indebtedness is no earlier than the maturity
date of such Refinanced Indebtedness, (vi) the terms of such Refinancing
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Refinanced Indebtedness and (vii) if such Refinanced Indebtedness
was subordinated in right of payment to the Secured Obligations, then the terms
and conditions of such Refinancing Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to such Refinanced Indebtedness;
 
(g)          Indebtedness (i) owed to any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, and (ii) consisting of the financing of insurance
premiums, in each case, incurred in the ordinary course of business;
 
(h)          Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, statutory bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business;
 
(i)          Indebtedness of any Borrower or any Subsidiary in respect of
netting services, overdraft protections and otherwise in connection with deposit
accounts, so long as such Indebtedness is incurred in the ordinary course of
business and is not outstanding for more than three (3) Business Days;
 
(j)          (i) unsecured Subordinated Indebtedness under any Permitted
Convertible Seller Notes in an aggregate principal amount not to exceed
$36,750,000 at any time outstanding and (ii) other unsecured or Subordinated
Indebtedness of the Borrowers in an aggregate principal amount not exceeding at
any time outstanding the sum of (A) $30,000,000 plus (B) an unlimited amount so
long as, in the case of this clause (B), (x) the Total Leverage Ratio, after
giving effect (including pro forma effect) to the incurrence of such
Indebtedness (and any related repayment of Indebtedness) shall not exceed
5.10:1.00 at the time of such incurrence and (y) such Indebtedness shall satisfy
each of the following requirements: (1) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom, (2) such Indebtedness matures after,
and does not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 91 days after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or asset sale or other fundamental
change nor (y) any early conversion of any Permitted Convertible Notes in
accordance with the terms thereof shall violate the foregoing restriction),
(3) such Indebtedness is not guaranteed by any Subsidiary of Holdings other than
the Loan Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness), (4) to the extent any such Indebtedness constitutes Subordinated
Indebtedness, such Indebtedness shall be subject to the terms of a customary
subordination agreement (and, if such Indebtedness is secured, an intercreditor
agreement) in form and substance reasonably acceptable to the Administrative
Agent, (5) to the extent any such Subordinated Indebtedness is secured by the
Collateral, the Liens securing such Subordinated Indebtedness shall rank junior
to the Liens securing the Secured Obligations and (6) the covenants applicable
to such Indebtedness (excluding covenants applicable only to periods after the
Maturity Date) are not more onerous or more restrictive in any material respect
(taken as a whole) than the applicable covenants set forth in this Agreement, as
determined in good faith by the board of directors of Holdings;
 
82

--------------------------------------------------------------------------------

(k)          Guarantees entered into in the ordinary course of business of a
Loan Party and not in respect of Indebtedness for borrowed money;
 
(l)          [Intentionally Omitted];
 
(m)          Indebtedness representing deferred compensation to employees,
directors or consultants incurred in the ordinary course of business;
 
(n)          Subordinated Indebtedness under Permitted Convertible Notes (other
than Permitted Convertible Seller Notes) in an aggregate principal amount not
exceeding $150,000,000 at any time outstanding;
 
(o)          Indebtedness incurred to finance Permitted Acquisitions after the
Effective Date to the extent such Indebtedness is incurred on reliance on
Section 6.01(n) of the Term Loan Agreement (as in effect on the Effective Date)
and at the time of such incurrence, is permitted to be incurred in reliance on
such basket; provided that (i) no Event of Default exists (or would result
therefrom), (ii) if such Indebtedness is borrowed or issued by any Loan Party,
it shall not be guaranteed by any Person that is not a Loan Party or secured by
any assets other than the Collateral, (iii) such Indebtedness shall not have a
maturity date earlier than the Maturity Date, (iv) such Indebtedness shall rank
pari passu in right of payment with the Secured Obligations, (v) in the case of
such Indebtedness of the Loan Parties that is secured on a pari passu basis with
or junior basis to the Secured Obligations, such Indebtedness shall be subject
to an intercreditor agreement reasonably acceptable to the Administrative Agent;
provided, further, that in the case of any such Indebtedness of the Loan Parties
that is secured on a junior basis to the Secured Obligations, (i) such
Indebtedness shall not have a maturity date prior to the date that is 91 days
after the Maturity Date and (ii) such Indebtedness shall not be guaranteed by
any Person that is not a Loan Party and shall not be secured by any assets other
than the Collateral unless, in each case, such Indebtedness was incurred in
order to finance the acquisition of (x) a target that becomes a Subsidiary but
not a Loan Party hereunder (in which case such target may guarantee such
Indebtedness but not the Secured Obligations) or (y) assets that are “Excluded
Assets” (in which case such assets may secure such Indebtedness but not the
Secured Obligations); provided, further, that if such Indebtedness is unsecured,
such Indebtedness shall not mature or require any scheduled amortization or
scheduled payments of principal or be subject to any mandatory redemption,
repurchase, repayment or sinking fund obligation (other than (x) payments as
part of an “applicable high yield discount obligation” catch up payment, (y)
customary offers to repurchase in connection with any change of control, asset
disposition or casualty event and (z) customary acceleration rights after an
event of default), in each case, prior to the date that is 91 days after the
Maturity Date;
 
(p)          Indebtedness of any Person that becomes a Subsidiary, or is merged
into or consolidated with a Subsidiary or Indebtedness assumed in connection
with a Permitted Acquisition after the Effective Date, but only to the extent
that (A) such Indebtedness existed at the time such Person became a Subsidiary
or the assets subject to such Indebtedness were acquired, (B) such Indebtedness
was not incurred in contemplation thereof and (C)(i) no Event of Default exists
or would result from the consummation of such acquisition and (ii) (x) the Total
Leverage Ratio would not exceed 4.92:1.00 calculated on a pro forma basis (as if
such acquisition and related incurrence of Indebtedness had occurred on the
first day of the relevant period and being deemed to be amortized over the
applicable testing period in accordance with its terms) as of the last day of
the most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, as of the last Fiscal Quarter included in the
financial statements referred to in Section 3.04(a)) and (y) with respect to any
Permitted Acquisition for which the Acquisition Consideration is at least
$25,000,000, the Borrower Representative shall have delivered to the
Administrative Agent a certificate of a Financial Officer of Holdings, setting
forth reasonably detailed calculations demonstrating the satisfaction of the
condition appearing in clause (x) above; and
 
83

--------------------------------------------------------------------------------

(q)          other Indebtedness in an aggregate principal amount not exceeding
$20,000,000 at any time outstanding.
 
SECTION 6.02          Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
 
(a)          (i) Liens created pursuant to any Loan Document and (ii) Liens
securing Indebtedness under Section 6.01(a)(ii) created pursuant to any Term
Loan Document; provided that, in the case of this clause (ii), (x) such Liens
are subject to an Intercreditor Agreement providing that, other than with
respect to the Term Loan Priority Collateral, such Liens are subordinated to the
Liens securing the Secured Obligations in accordance with the terms of such
Intercreditor Agreement and (y) any grantor of such Liens is a Loan Party;
 
(b)          Permitted Encumbrances;
 
(c)          any Lien on any property or asset of any Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02 (including any
extensions of any such Liens to the extent the Indebtedness is extended in
accordance with Section 6.01); provided that (i) such Lien shall not apply to
any other property or asset of such Borrower or Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the Effective Date;
 
(d)          Liens on fixed or capital assets acquired, constructed or improved
by any Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(e), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within ninety (90)
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
 
(e)          any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the Effective Date prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) the obligation secured by such
Lien is permitted by Section 6.01 and such Lien shall secure only those
obligations which it secures on the date of such acquisition (including any
extensions or modifications of any such obligations permitted by Section 6.01)
or the date such Person becomes a Loan Party, as the case may be;
 
(f)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
 
84

--------------------------------------------------------------------------------

(g)          Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
 
(h)          Liens granted by a Subsidiary that is not a Loan Party in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
 
(i)          precautionary UCC financing statements filed in connection with
operating leases or consignments;
 
(j)          non-exclusive licenses and sublicenses of intellectual property or
leases or subleases of real property, in each case, granted to third parties in
the ordinary course of business not interfering with or adversely affecting the
business of the Loan Parties or their Subsidiaries;
 
(k)          Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Investment or Permitted Acquisition;
 
(l)          Liens in favor of customs and revenue authorities which secure
payments of customs duties in connection with the importation of goods;
 
(m)          Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
 
(n)          Liens on property with an aggregate value not exceeding $5,000,000
that is subject to conditional sale, title retention, consignment or similar
arrangements;
 
(o)          [Intentionally omitted];
 
(p)          other Liens securing obligations in an aggregate principal amount
at any time outstanding not to exceed $5,000,000; provided that, in each case,
if such Liens secure Indebtedness for borrowed money that are to be secured by
the Collateral on a pari passu basis with, or junior basis to, the Liens that
secure the Secured Obligations, the agent or other representative for the
lenders or holders of any Indebtedness secured under this clause shall have
become a party to the Intercreditor Agreement and/or another intercreditor
agreement reasonably acceptable to the Administrative Agent;
 
(q)          Liens representing any interest of a sublessee arising by virtue of
being granted a sublease permitted by Section 6.05(i);
 
(r)          Liens securing Indebtedness permitted by Section 6.01(o) or any
Indebtedness incurred in connection with a permitted refinancing thereof, in
each case so long as such Liens do not have priority to the corresponding Liens
that secure the Secured Obligations; and
 
(s)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) above, and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrances and clauses (a), (i),
(l) and (n) above.


85

--------------------------------------------------------------------------------

SECTION 6.03          Fundamental Changes.  (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred or be continuing (i) any
Loan Party (other than Holdings) or Subsidiary thereof may merge into or
consolidate with a Loan Party (other than Holdings) (so long as, in the case of
a merger or consolidation involving a Loan Party, a Loan Party shall be the
surviving entity of such merger or consolidation); (ii) any Loan Party (other
than Holdings or any Borrower) or Subsidiary of the Borrowers may liquidate or
dissolve into a Loan Party; (iii) any Subsidiary of a Loan Party may merge into
or consolidate with a Person that is not a Loan Party (so long as in the case of
a merger or consolidation involving a Loan Party, a Loan Party shall be the
surviving entity of such merger or consolidation); and (iv) any Subsidiary that
is not a Loan Party may liquidate or dissolve if the Loan Party which owns such
Subsidiary determines in good faith that such liquidation or dissolution is in
the best interest of the Loan Party and is not materially disadvantageous to the
Lenders; provided, that (x) any such merger or consolidation hereunder involving
a Person that is not a wholly owned Subsidiary immediately prior to such merger
or consolidation shall not be permitted unless also permitted by Section 6.04,
(y) any such merger or consolidation hereunder involving a Borrower in respect
of which such Borrower is not the surviving entity shall not be permitted unless
(1) the surviving entity is another Borrower or (2) the surviving entity shall
have (A) executed and delivered to the Administrative Agent its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement and each other Loan Document to which any Borrower not
surviving such transaction was a party and (B) caused to be delivered to the
Administrative Agent an opinion of nationally recognized independent counsel, or
other independent counsel reasonably satisfactory to the Administrative Agent,
to the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and
(z) immediately after giving effect to any such merger, consolidation or other
transaction hereunder, at least one (1) Borrower shall continue to remain in
existence.
 
(b)          No Loan Party will, nor will it permit any Subsidiary to, engage in
any business other than businesses of the type conducted by the Borrowers and
their Subsidiaries on the Effective Date and businesses reasonably related
thereto and logical extensions thereof.
 
(c)          The Loan Parties will not change the method of determining the
Fiscal Year of Holdings and its Subsidiaries, unless Borrower Representative
shall have given Administrative Agent at least 180 days’ prior notice thereof
and the parties hereto shall have made appropriate changes to this Agreement (it
being acknowledged and agreed that the date of the Fiscal Year end may change by
up to ten (10) days from year to year).
 
(d)          Holdings shall not engage in any business activities or own any
property other than (i) ownership of the Equity Interests of the Borrowers, (ii)
activities and contractual rights incidental to maintenance of its corporate or
organizational existence and status as a public company and (iii) activities
relating to the performance of its obligations under the Loan Documents and ABL
Loan Documents to which it is a party.
 
SECTION 6.04          Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will form any subsidiary after the Effective Date,
or purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger)
any evidences of indebtedness or Equity Interest of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), or permit any Subsidiary to do any of the
foregoing, except:
 
86

--------------------------------------------------------------------------------

(a)          Permitted Investments, subject, to the extent required by the
Security Agreement, to control agreements in favor of the Administrative Agent
or otherwise subject to a perfected security interest in favor of the
Administrative Agent for the benefit of the Lenders and the other Secured
Parties (subject to any grace periods in the Security Agreement for delivering
such control agreements or otherwise perfecting such security interest);
 
(b)          investments in existence on the Effective Date and described in
Schedule 6.04;
 
(c)          investments by Holdings in the Borrowers and investments by the
Borrowers and the Subsidiaries in Equity Interests in their respective
Subsidiaries that are Loan Parties; provided that any such Equity Interests
shall be pledged in accordance with the Security Agreement (subject to any grace
periods therein for perfecting such security interest);
 
(d)          loans or advances made by any Loan Party to any Subsidiary and made
by any Subsidiary to any Loan Party; provided that, not more than an aggregate
principal amount of $6,000,000 in loans and advances may be made and remain
outstanding, at any time, by Loan Parties to Subsidiaries which are not Loan
Parties;
 
(e)          Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f)          loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $2,500,000 in the aggregate at any one time
outstanding;
 
(g)          subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;
 
(h)          investments in the form of Swap Agreements permitted by
Section 6.07;
 
(i)          investments of any Person existing at the time such Person becomes
a Subsidiary of a Borrower or consolidates or merges with a Borrower or any of
the Subsidiaries, in either case, in accordance with the terms hereof (including
in connection with a Permitted Acquisition) so long as such investments were not
made in contemplation of such Person becoming a Subsidiary or of such merger;
 
(j)          investments received in connection with the dispositions of assets
permitted by Section 6.05;
 
(k)          investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;
 
(l)          Permitted Acquisitions;
 
(m)          Indebtedness permitted pursuant to Section 6.01 or any Restricted
Payment permitted pursuant to Section 6.08, in each case, to the extent such
Indebtedness or Restricted Payment constitutes an investment;
 
(n)          any investments received in compromise or resolution of
(x) obligations of trade creditors or customers incurred in the ordinary course
of business of the Borrowers, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor
or customer or (y) litigation, arbitration or other disputes with persons who
are not Affiliates; provided, that any such investments shall be pledged in
accordance with the Security Agreement (subject to any grace periods therein for
perfecting such security interest);
 
87

--------------------------------------------------------------------------------

(o)          receivables owing to the Borrowers or any of their respective
Subsidiaries created in the ordinary course of business and payable or in
accordance with customary trade terms;
 
(p)          to the extent the same constitute investments, inventory of
non-Loan Parties held by the Borrowers for sale subject to consignment or
similar arrangements;
 
(q)          investments in wholly-owned Domestic Subsidiaries that become Loan
Parties in accordance with Section 5.14;
 
(r)          (i) any investment in fixed income or other assets by any
Subsidiary that is a so-called “captive” insurance company (each, an “Insurance
Subsidiary”) in connection with its provision of insurance to Holdings, the
Borrowers or any of their Subsidiaries, which investment is made in the ordinary
course of business or consistent with industry practice of such Insurance
Subsidiary or by reason of applicable law, rule, regulation or order, or that is
required or approved by any regulatory authority having jurisdiction over such
Insurance Subsidiary or its business, as applicable (including, without
limitation, any such investments held by a trust established by such Insurance
Subsidiary as grantor pursuant to applicable insurance regulations), (ii) to the
extent the same constitutes investments, insurance arrangements provided by any
Insurance Subsidiary (including any trust established by any such Insurance
Subsidiary as grantor pursuant to applicable insurance regulations) to Holdings
or any of its Subsidiaries and (iii) investments by any Insurance Subsidiary in
any trust established by such Insurance Subsidiary as grantor pursuant to
applicable insurance regulations;
 
(s)          investments in Insurance Subsidiaries; provided that, the aggregate
amount of all such investments made pursuant to this clause (s) shall not exceed
$11,750,000 (as valued at cost at the time each such investment is made); and
 
(t)          any other investments (other than Permitted Acquisitions); provided
that, both immediately before and immediately after giving pro forma effect to
any such investment pursuant to this clause (t), no Event of Default shall have
occurred and be continuing and (x) solely in the case of an investment in an
Insurance Subsidiary, Availability is greater than the greater of 10% of the
Line Cap and $10,000,000 or (y) in the case of any other investment, the Payment
Condition shall be satisfied with respect to such Investment.
 
SECTION 6.05          Asset Sales.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it or income or revenues (including
accounts receivable) or rights in respect of any thereof, nor will any Borrower
or any Subsidiary issue any additional Equity Interest (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:
 
(a)          sales, transfers and dispositions of (i) inventory in the ordinary
course of business (including inventory held for sale pursuant to
Section 6.04(p)), (ii) used, obsolete, worn out or surplus equipment or property
in the ordinary course of business, (iii) securities of trade creditors or
customers received pursuant to any dispute settlement, plan of reorganization or
similar arrangement following the bankruptcy or insolvency of such trade
creditor or customer and (iv) intellectual property that is no longer material
to the conduct of the business of the Loan Parties;
 
(b)          sales, transfers and dispositions of assets to any Borrower or any
other Loan Party;
 
88

--------------------------------------------------------------------------------

(c)          sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;
 
(d)          sales, transfers and dispositions of Permitted Investments and
other investments permitted by clauses (i) and (k) of Section 6.04;
 
(e)          Sale and Leaseback Transactions permitted by Section 6.06;
 
(f)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;
 
(g)          licenses and sublicenses of intellectual property granted in the
ordinary course of business;
 
(h)          subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of Holdings and
its Subsidiaries taken as a whole; and
 
(i)          other sales, transfers and dispositions of assets; provided that,
both immediately before and immediately after giving pro forma effect to such
sales, transfers or dispositions, no Event of Default shall have occurred and be
continuing and the Payment Condition shall be satisfied;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above and
abandonment of intellectual property no longer material to the business of the
Loan Parties) shall be made for fair value and for all cash consideration.


SECTION 6.06          Sale and Leaseback Transactions.  No Loan Party will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by the Borrowers or any Subsidiary that is approved
by the Required Lenders, made for cash consideration in an amount not less than
the fair value of such fixed or capital asset and consummated within ninety (90)
days after the Borrowers or such Subsidiary acquire or complete the construction
of such fixed or capital asset.
 
SECTION 6.07          Swap Agreements.  No Loan Party will, nor will it permit
any Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary and (c) Permitted Call Spread Swap Agreements.
 
SECTION 6.08          Restricted Payments; Certain Payments of Indebtedness. 
(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except, (x) any Loan
Party may make a Permitted Holdings Dividend and (y) so long as no Event of
Default shall have occurred and be continuing or would result therefrom
(including after giving effect thereto on a pro forma basis), (i) each of
Holdings and the Borrowers may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends to the Borrowers, (iii) the Loan Parties and their
Subsidiaries may make Restricted Payments payable solely in the form of their
Equity Interests pursuant to and in accordance with employment agreements, bonus
plans, stock option plans, or other benefit plans for existing, new and former
management, directors, employees and consultants of the Loan Parties and their
Subsidiaries, (iv) Holdings and its Subsidiaries may make any other Restricted
Payment so long as the aggregate amount of all such Restricted Payments made in
reliance on this clause (iv) during the term of this Agreement shall not exceed
$5,000,000, (v) Holdings and its Subsidiaries may make any other Restricted
Payment so long as both immediately before and after giving pro forma effect to
such Restricted Payment, the Payment Condition shall be satisfied with respect
to such Restricted Payment and (vi) Holdings may enter into, exercise its rights
and perform its obligations under, Permitted Call Spread Swap Agreements.
 
89

--------------------------------------------------------------------------------

(b)          No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
(i)          payment of Indebtedness created under the Loan Documents;
 
(ii)          payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness permitted under this Agreement,
other than payments in respect of the Subordinated Indebtedness prohibited by
the subordination provisions thereof;
 
(iii)          payment of intercompany Indebtedness incurred in accordance with
Section 6.01;
 
(iv)          refinancings of Indebtedness to the extent permitted by
Section 6.01;
 
(v)          payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
so long as the proceeds of such sale are sufficient to repay such Indebtedness
in full;
 
(vi)          mandatory prepayments of Indebtedness under the Term Loan
Agreement to the extent not prohibited by the Intercreditor Agreement;
 
(vii)          issuance of Equity Interests, or making cash payments (other than
in connection with Permitted Convertible Seller Notes), in connection with or as
part of the conversion, redemption, retirement, prepayment or cancellation of
any Permitted Convertible Notes;
 
(viii)          payment of regularly scheduled interest payments in respect of
Permitted Convertible Seller Notes permitted pursuant to clause (i) of Section
6.01(j) hereof, so long as no Default or Event of Default has occurred and is
continuing or would be caused by such payment; and
 
(ix)          any other payments, so long as (i) no Default or Event of Default
has occurred and is continuing or would be caused by such payment and (ii) the
Loan Parties shall have satisfied the Payment Condition with respect to such
payment;
 
provided, however, that no such payment or distribution shall be made in respect
of the Term Loan Obligations in violation of the Intercreditor Agreement or in
respect of any Subordinated Indebtedness in violation of the subordination
provisions applicable thereto.
 
90

--------------------------------------------------------------------------------

(c)          No Loan Party will, nor will it permit any Subsidiary to, make,
directly or indirectly, any Specified Earn-Out Payment, unless no Default or
Event of Default has occurred and is continuing or would be caused by such
Specified Earn-Out Payment.
 
SECTION 6.09          Transactions with Affiliates.  No Loan Party will, nor
will it permit any Subsidiary to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) (i)
transactions involving Insurance Subsidiaries and/or trusts established by
Insurance Subsidiaries, including, without limitation, investments in Insurance
Subsidiaries and/or trusts established by Insurance Subsidiaries, that are not
prohibited by the terms of this Agreement and the other Loan Documents and (ii)
other transactions that are expressly permitted by the terms of this Agreement
and the other Loan Documents, (d) transactions set forth on Schedule 3.22;
provided that any renewal or extension of the leases set forth on such schedule
shall be, in the Borrower Representative’s reasonable discretion, on terms no
less favorable to the Loan Parties than could be obtained on an arm’s-length
basis from unrelated parties and (e) the Master Operating Sublease, dated on
April 26, 2012, between Dairyland and Dairyland HP, relating to the Dairyland HP
Facility, as the same may be amended from time to time.
 
SECTION 6.10          Restrictive Agreements.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to any other Loan
Party or Subsidiary or to Guarantee Indebtedness of any other Loan Party or
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law, by any Loan Document or any Term Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the Effective Date identified on Schedule 6.10 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness as permitted by this Agreement, (v) clause (a)
of the foregoing shall not apply to Excluded Assets and customary provisions in
leases or licenses restricting the assignment thereof or the grant of a security
interest therein, in each case, to the extent such provisions are required by
the parties thereto and not bargained for by any Loan Party or Subsidiary, and
(vi) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to Permitted Convertible Notes (excluding Permitted
Convertible Seller Notes).
 
SECTION 6.11          Amendment of Material Documents.  No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness or any Term Loan
Obligation, in each case, except as not prohibited by the intercreditor
agreement between the Administrative Agent and the holders of such Indebtedness
or (b) its charter, articles or certificate of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
or governing documents, in each case, to the extent any such amendment,
modification or waiver would be adverse to the Lenders.
 
91

--------------------------------------------------------------------------------

SECTION 6.12          Fixed Charge Coverage Ratio.  During any FCCR Test Period,
the Borrowers will not permit the Fixed Charge Coverage Ratio as of the last day
of any period of four fiscal quarters ending during such FCCR Test Period, to be
less than 1.00 to 1.00.
 
ARTICLE VII.

EVENTS OF DEFAULT
 
If any of the following events (collectively, “Events of Default,” and, each, an
“Event of Default”) shall occur:
 
(a)          the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)          the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
 
(d)          (i) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in (x) Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence), 5.08, 5.14 or 5.15 or in Article VI or (y) Article VII
of the Security Agreement (during the continuation of a Cash Dominion Period but
otherwise subject to a three (3) day grace period, to the extent that such
failure is capable of being cured) or (ii) the Borrower Representative fails to
deliver a Borrowing Base Certificate and, in the case of this clause (ii), such
failure shall continue for a period of five (5) Business Days (when required to
be delivered monthly) or three (3) Business Days (when required to be delivered
weekly);
 
(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agree-ment contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) five (5) days after the earlier of
(x) an Authorized Officer of any Loan Party obtaining actual knowledge of such
failure and (y) notice thereof from the Administrative Agent to the Borrower
Representative (which notice will be given at the request of any Lender), if
such breach relates to terms or provisions of Section 5.01 (other than Section
5.01(a) and 5.01(b)), 5.02 (other than Section 5.02(a)), 5.04, 5.06 (relating to
Field Exams), 5.10 or 5.11 of this Agreement, (ii) ten (10) days after the
earlier of (x) an Authorized Officer of any Loan Party obtaining actual
knowledge of such failure and (y) notice thereof from the Administrative Agent
to the Borrower Representative (which notice will be given at the request of any
Lender), if such breach relates to terms or provisions of Section 5.01(a) or
5.01(b) of this Agreement or (iii) thirty (30) days after the earlier of (x) an
Authorized Officer of any Loan Party obtaining actual knowledge of such failure
and (y) notice thereof from the Administrative Agent to the Borrower
Representative (which notice will be given at the request of any Lender), if
such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document;
 
92

--------------------------------------------------------------------------------

(f)          any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal, or interest, fees or any other amount and regardless of
amount) in respect of the Term Loan Obligations or any other Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);
 
(g)          after giving effect to any applicable grace periods with respect
thereto, any event or condition occurs that results in the Term Loan Obligations
or any other Material Indebtedness becoming due prior to its scheduled maturity
or that enables or permits the holder or holders of the Term Loan Obligations or
any Material Indebtedness or any trustee or agent on its or their behalf to
cause any of the Term Loan Obligations or any Material Indebtedness, as
applicable, to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness in accordance with the terms hereof so long as the proceeds of such
sale are sufficient to repay such Indebtedness in full, (ii) mandatory
prepayments of the Term Loan Obligations required by the Term Loan Agreement,
but subject to terms of the Intercreditor Agreement, (iii) any redemption,
repurchase, conversion or settlement with respect to any Permitted Convertible
Notes pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iv) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement;
 
(h)          (A) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered or
(B) the occurrence of the event described in clause (h) of Article VII of the
Term Loan Agreement (as in effect on the date hereof);
 
(i)          (A) any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing or (B)
the occurrence of the event described in clause (i) of Article VII of the Term
Loan Agreement (as in effect on the date hereof);
 
(j)          any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability, or publicly declare its intention not
to, or fail generally to pay its debts as they become due;
 
93

--------------------------------------------------------------------------------

(k)          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000, including, without limitation, any such final
order enforcing a binding arbitration decision, shall be rendered against any
Loan Party, any Subsidiary of any Loan Party or any combination thereof and the
same shall remain undischarged for a period of forty-five (45) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary of any Loan Party to enforce any such judgment or
(ii) any Loan Party or Subsidiary shall fail within forty-five (45) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued; provided, however, that no Event of Default shall occur
under this clause (k) if and for so long as (i) the full amount of such
judgment, order or award is covered by a valid and binding policy of insurance
and (ii) such insurer has been notified of such judgment, and the amount
thereof, and has not disputed or contested the claim made for payment of the
full amount of such judgment, order or award under such policy;
 
(l)          an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, would reasonably be expected to have
a Material Adverse Effect;
 
(m)         a Change in Control shall occur;
 
(n)          the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
 
(o)          except as permitted by the terms of any Collateral Document, the
Intercreditor Agreement or this Agreement, (i) any Collateral Document shall for
any reason fail to create or keep created a valid security interest in any
material portion of the Collateral purported to be covered thereby, or (ii)
other than as a result of the failure of the Administrative Agent to take any
action within its control to maintain perfection of the Liens created in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
the Loan Documents (excluding any action based on facts or circumstances for
which the Administrative Agent has not been notified in accordance with the
provisions of the Loan Documents), any Lien securing any material portion of the
Secured Obligations shall cease to be a perfected Lien having the priority
required by the Loan Documents;
 
(p)          except as permitted by the terms of any Collateral Document, any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document;
 
(q)          any Loan Party shall fail to be in substantial compliance with all
current applicable statutes, rules, regulations, guides, policies, orders or
directives administered or issued by the FDA or a recall notice, in each case,
to the extent such failure would reasonably be expected to have a Material
Adverse Effect; or
 
(r)          (i) any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms or (ii)
any Loan Party shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms;
 
94

--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Loan
Parties described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Loan Parties
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.  Upon the occurrence and the continuance
of an Event of Default, the Administrative Agent may, in accordance with and
subject to the terms of the Intercreditor Agreement, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
 
ARTICLE VIII.

THE ADMINISTRATIVE AGENT
 
SECTION 8.01          Appointment. Each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties, and each Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
the Loan Parties shall not have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
 
SECTION 8.02          Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affili-ates may accept deposits
from, lend money to and generally engage in any kind of business with any Loan
Party or any Subsidiary or any Affiliate thereof as if it were not the
Administrative Agent hereunder.
 

 
95

--------------------------------------------------------------------------------

SECTION 8.03          Duties and Obligations. The Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
SECTION 8.04          Reliance.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 8.05          Actions through Sub-Agents. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
 
96

--------------------------------------------------------------------------------

SECTION 8.06          Resignation. Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower Representative.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by its successor, such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents. 
The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor, unless otherwise agreed by the
Borrowers and such successor.  Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.
 
SECTION 8.07          Non-Reliance.
 


(a)          Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
informa-tion (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
 
97

--------------------------------------------------------------------------------

(b)          Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any Field Exam will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.
 
SECTION 8.08          Other Agency Titles.   The Co-Syndication Agents and the
Lead Arrangers shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agent or Lead Arranger as it makes
with respect to the Administrative Agent in the preceding paragraph.
 
SECTION 8.09          Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.
 
(a)          The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Administrative Agent) authorized to act for, any other Lender. 
The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
 
(b)          In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
 
SECTION 8.10          Flood Laws.   BMO has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Reform Act of 1994 and related legislation (the
“Flood Laws”). BMO, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws.  However, BMO reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.
 
98

--------------------------------------------------------------------------------



ARTICLE IX.

MISCELLANEOUS
 
SECTION 9.01          Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject, in each case, to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
 
(i)          if to any Loan Party, to the Borrower Representative at:
 
The Chefs’ Warehouse, Inc.
100 East Ridge Road
Ridgefield, CT  06877
Attention:  Alexandros Aldous
Telephone:  (203) 894-1345, Ext.  10211
Facsimile: (203) 894-9108


With a copy (in the case of an actual or potential Default, Event of Default,
non compliance with this Agreement or any other similar matter but shall not, in
any event, constitute notice under this Agreement or any other Loan Document)
to:
 
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attention:  Gus Atiyah
Telephone:  (212) 848-5227
Facsimile:  (646) 848-5227


(ii)          if to the Administrative Agent, BMO in its capacity as an Issuing
Bank or the Swingline Lender, to BMO Harris Bank N.A. at:
 
BMO Harris Bank N.A.
111 West Monroe
Chicago, Illinois 60603
Attention: Account Executive – The Chefs’ Warehouse, Inc.
Facsimile No.: (312) 293-8532


(iii)          if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
 
99

--------------------------------------------------------------------------------

(b)          Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or to compliance and no
Default certificates delivered pursuant to Section 5.01(d) unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Each of the
Administrative Agent and the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by Electronic Systems pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
proscribes, all such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
 
(c)          Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.
 
(d)          Electronic Systems.
 
(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii)          Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender, the Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through an Electronic System. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
 
100

--------------------------------------------------------------------------------

SECTION 9.02          Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b)          Except as provided in the first sentence of Section 2.09(f) (with
respect to any commitment increase), and subject to Section 2.14(c), neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or by the Borrowers and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender (including any such Lender that is a Defaulting Lender), (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (it being agreed that the waiver of the default
interest margin referred to in Section 2.13(d) shall only require the consent of
Required Lenders), or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the manner in which payments are shared,
without the written consent of each Lender (other than a Defaulting Lender),
(v) change the definition of “Borrowing Base” (or any defined terms used
therein) in a manner that makes more credit available, increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, in each case, without the written consent of the Supermajority
Lenders, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (other than a Defaulting
Lender) directly affected thereby, (vii) release all or substantially all of the
Loan Guarantors from their obligations under the Loan Guaranty (except as
otherwise permitted herein) without the written consent of each Lender (other
than a Defaulting Lender), or (viii) except as provided in clause (d) of this
Section or in any Collateral Document, release all or substantially all of the
Collateral, without the written consent of each Lender (other than any
Defaulting Lender); provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any amendment to Section 2.20 shall
require the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender); provided further that no such agreement shall amend or modify
the provisions of Section 2.07 or any letter of credit application and any
bilateral agreement between the Borrower Representative and the Issuing Bank
regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04.
 
101

--------------------------------------------------------------------------------

(c)          Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.  The
Administrative Agent may not enter into any amendments, waivers or modifications
of the Intercreditor Agreement without the written consent of the Required
Lenders.
 
(d)          The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
provided by such Subsidiary, (iii) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction permitted
under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence and the last sentence of this Section
9.02(d), the Administrative Agent will not release any Liens on Collateral
without the prior written authorization of the Required Lenders; provided that
the Administrative Agent may in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $2,000,000 during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrower Representative as to the value of any Collateral to be so
released, without further inquiry).  Any such release shall not in any manner
discharge, affect or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.  If the
Administrative Agent releases any Collateral in accordance with the foregoing,
Administrative Agent agrees, at Borrowers’ sole expense, to prepare and deliver
such documents as Borrower Representative may reasonably request to evidence
such release.  Any execution and delivery by the Administrative Agent of
documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.
 
(e)          If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrowers may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrowers, the Administrative Agent and the Issuing Bank shall agree, as
of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
 
102

--------------------------------------------------------------------------------

(f)          Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
 
SECTION 9.03          Expenses; Indemnity; Damage Waiver.  (a) The Borrowers
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel and one additional
counsel in each applicable jurisdiction for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through an Electronic System) of the credit facility
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of (x) one primary counsel and one additional counsel in each
applicable jurisdiction for the Administrative Agent, (y) one additional counsel
for all Lenders (other than the Administrative Agent) and (z) additional counsel
in light of actual or potential conflicts of interest or the availability of
different claims or defenses for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such documented out-of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.  Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:
 
(i)          appraisals and insurance reviews;


(ii)          Field Exams and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each Field Exam;


(iii)          background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;


103

--------------------------------------------------------------------------------

(iv)          Taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;


(v)          sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and


(vi)          forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
 
(b)          The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Lead Arrangers, the Co-Syndication Agents, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the negotiation, preparation, execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, (iv) the failure of the
Borrowers to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
 
(c)          To the extent that the Borrowers fail to pay any amount required to
be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank or the Swingline Lender (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrowers’ failure to pay any such amount shall not
relieve the Borrowers of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
 
104

--------------------------------------------------------------------------------

(d)          To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)          All amounts due under this Section shall be payable not later than
fifteen (15) days after the Borrower Representative’s receipt of written demand
therefor.
 
SECTION 9.04          Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Notwithstanding
anything herein to the contrary, the parties hereto hereby agree that Merrill
Lynch, Pierce, Fenner & Smith Incorporated may, without notice to any Loan
Party, assign its rights and obligations under this Agreement to any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (b) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:
 
(A)          the Borrower Representative; provided that (x) the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof, (y) it shall not be
unreasonable for the Borrower Representative to withhold its consent for
assignments to any Person that is directly engaged in the primary business of
distributing food products to business establishments, such as restaurants,
country clubs, hotels, caterers, culinary schools and specialty food stores and
(z) no consent of the Borrower Representative shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;
 
(B)          the Administrative Agent;
 
(C)          the Issuing Bank; and
 
105

--------------------------------------------------------------------------------

(D)          the Swingline Lender.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
 
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Commitment or a Class of Loans;
 
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
 
(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all the syndicate-level
information (which may contain material non-public information about Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrowers, any of their Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
 
106

--------------------------------------------------------------------------------

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(v)          Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or Section 2.06(e), 2.07(b), 2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
 
(c)          Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
107

--------------------------------------------------------------------------------

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under United States Treasury
Regulations Section 5f.103-1(c) and Proposed Treasury Regulations 1.163-5(b) (or
any amended or successor version).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Section 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
108

--------------------------------------------------------------------------------

SECTION 9.06          Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (i) fees payable to the Administrative Agent and (ii)
increases or reductions of the Issuing Bank Sublimit of the Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
 
SECTION 9.07          Severability.  Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The applicable Lender shall notify the Borrower Representative and
the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.  (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws of the State of New York.
 
109

--------------------------------------------------------------------------------

(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District for New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
 
(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12          Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) on a confidential basis to (1) any
rating agency in connection with rating Holdings or any of its Subsidiaries or
the credit facility provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility provided for herein, (h) with the consent of
the Borrower Representative or (i) to the extent such Information (1) becomes
publicly available other than as a result of a breach of this Section or (2)
becomes available to the Administrative Agent, the Issuing Bank or any Lender on
a non-confidential basis from a source other than the Borrowers.  For the
purposes of this Section, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrowers after the Effective Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
110

--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE LOAN PARTIES, AND THEIR AFFILIATES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT LOAN PARTIES, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.
 
SECTION 9.13          Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.
 
111

--------------------------------------------------------------------------------

SECTION 9.14          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.
 
SECTION 9.15          Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
 
SECTION 9.16          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the other Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 9.17          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under appli-cable law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
SECTION 9.18          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Loan Parties and their
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (C) the
Loan Parties are capable of evaluating, and each understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their Affiliates, or
any other Person and (B) no Lender or any of its Affiliates has any obligation
to the Loan Parties or any of their Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Loan Parties and their
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Loan Parties or their Affiliates.  To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
112

--------------------------------------------------------------------------------

SECTION 9.19          Marketing Consent. The Borrowers hereby authorize BMO and
its affiliates (collectively, the “BMO Parties”), at their respective sole
expense, but without any prior approval by any Borrower, to include the
Borrowers’ names and logos in advertising slicks posted on their internet sites,
in pitchbooks or sent in mailings to prospective customers and to give such
other publicity to this Agreement as each may from time to time determine in its
sole discretion.  Notwithstanding the foregoing, BMO Parties shall not publish
the Borrowers’ names in a newspaper or magazine without obtaining the Borrowers’
prior written approval.  The foregoing authorization shall remain in effect
unless and until the Borrower Representative notifies BMO in writing that such
authorization is revoked.
 
SECTION 9.20          Intercreditor Agreement.  Each of the Lenders hereby
acknowledges that it has received and reviewed the Intercreditor Agreement and
agrees to be bound by the terms thereof as if such Lender was a signatory
thereto.  Each Lender (and each Person that becomes a Lender hereunder pursuant
to Section 9.04) hereby acknowledges that BMO is acting under the Intercreditor
Agreement as the ABL Representative.  Each Lender (and each Person that becomes
a Lender hereunder pursuant to Section 9.04) hereby authorizes and directs the
Administrative Agent to become party to the Intercreditor Agreement on behalf of
such Lender as an “ABL Representative” (as defined in the Intercreditor
Agreement) and agrees that the Administrative Agent may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement. Each
Lender (and each Person that becomes a Lender hereunder pursuant to Section
9.04) and each Loan Party hereby acknowledges and agrees that this agreement
shall be a “Replacement ABL Agreement” for the purposes of (and as defined in)
the Intercreditor Agreement.
 


SECTION 9.21          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
113

--------------------------------------------------------------------------------

ARTICLE X.

LOAN GUARANTY
 
SECTION 10.01          Guaranty.  Each Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor).  Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
 
SECTION 10.02          Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
 
SECTION 10.03          No Discharge or Diminishment of Loan Guaranty.  (a)
Except as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including: 
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other Person, whether in connection herewith or
in any unrelated transactions.
 
(b)          The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
114

--------------------------------------------------------------------------------

(c)          Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
 
SECTION 10.04          Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
 
SECTION 10.05          Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
 
SECTION 10.06          Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
 
SECTION 10.07          Information.  Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.
 
115

--------------------------------------------------------------------------------

SECTION 10.08          Termination.  Each of the Lenders and the Issuing Bank
may continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.
 
SECTION 10.09          Taxes.  Any obligation of any Borrower under Section 2.17
to pay any additional amounts to, or indemnify, the Administrative Agent, any
Lender, or any Issuing Bank for any taxes that are required to be withheld or
deducted from payments made to the Administrative Agent, any Lender, or any
Issuing Bank or to pay for, or indemnify the Administrative Agent, any Lender,
or any Issuing Bank for, any stamp and other similar taxes, shall apply mutatis
mutandis (and without duplication) to each Loan Guarantor with respect to the
Guaranteed Obligations and payments thereunder.
 
SECTION 10.10          Maximum Liability.  Notwithstanding any other provision
of this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder
shall be limited to the extent, if any, required so that its obligations
hereunder shall not be subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
 
SECTION 10.11          Contribution .
 
(a)          To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
 
116

--------------------------------------------------------------------------------

(b)          As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
(c)          This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.
 
(d)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
(e)          The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.
 
SECTION 10.12          Liability Cumulative.  The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
 
SECTION 10.13          Keepwell.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
117

--------------------------------------------------------------------------------

ARTICLE XI.

THE BORROWER REPRESENTATIVE
 
SECTION 11.01          Appointment; Nature of Relationship.  Holdings is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower(s), provided that, in the case of a Revolving Loan, such
amount shall not exceed Availability.  The Administrative Agent and the Lenders,
and their respective officers, directors, agents or employees, shall not be
liable to the Borrower Representative or any Borrower for any action taken or
omitted to be taken by the Borrower Representative or the Borrowers pursuant to
this Section 11.01.
 
SECTION 11.02          Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.
 
SECTION 11.03          Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
 
SECTION 11.04          Notices.  Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default hereunder describing
such Default and stating that such notice is a “notice of default”.  In the
event that the Borrower Representative receives such a notice, the Borrower
Representative shall give prompt notice thereof to the Administrative Agent and
the Lenders.  Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.
 
SECTION 11.05          Successor Borrower Representative.  Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative.  The Administrative Agent shall give prompt
written notice of such resignation to the Lenders.
 
SECTION 11.06          Execution of Loan Documents; Borrowing Base Certificate. 
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent and
the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including, without limitation, Borrowing Base
Certificates and the Compliance Certificates.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
 
SECTION 11.07          Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificate required pursuant to the provisions of this
Agreement.
 


118

--------------------------------------------------------------------------------

[Signature Pages Follow]
 
119

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 
BORROWERS:
         
CHEFS’ WAREHOUSE PARENT, LLC
   
DAIRYLAND USA CORPORATION
   
as Borrowers
         
By
       
Name:
     
Title:
               
OTHER LOAN PARTIES:
               
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC
   
BEL CANTO FOODS, LLC
   
THE CHEFS’ WAREHOUSE WEST COAST, LLC
   
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC
   
THE CHEFS’ WAREHOUSE, INC.
   
MICHAEL’S FINER MEATS, LLC
   
MICHAEL’S FINER MEATS HOLDINGS, LLC
   
THE CHEFS’ WAREHOUSE MIDWEST, LLC
   
THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.
   
QZ ACQUISITION (USA), INC.
   
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
   
QZINA SPECIALTY FOODS, INC., a Florida corporation
   
QZINA SPECIALTY FOODS, INC., a Washington corporation
   
QZINA SPECIALTY FOODS (AMBASSADOR), INC.
   
CW LV REAL ESTATE LLC
   
ALLEN BROTHERS 1893, LLC
   
THE GREAT STEAKHOUSE STEAKS, LLC
   
DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
   
DEL MONTE CAPITOL MEAT COMPANY, LLC
   
FELLS POINT HOLDINGS, LLC
   
FELLS POINT, LLC
   
CHEFS’ WAREHOUSE TRANSPORTATION, LLC
   
DAIRYLAND HP LLC
         
By
       
Name:
   
 
Title:
 

 
 
 
Signature Page to Credit Agreement
The Chefs' Warehouse, Inc.
 

--------------------------------------------------------------------------------

 
BMO HARRIS BANK N.A., individually as a Lender, as the Swingline Lender, as an
Issuing Bank, and as Administrative Agent
               
By
       
Name:
     
Title:
                   
JPMORGAN CHASE BANK, N.A., individually as a Lender and as an Issuing Bank
               
By
       
Name:
     
Title:
                   
WELLS FARGO BANK, N.A., as a Lender
               
By
       
Name:
     
Title:
                   
BANK OF AMERICA, N.A., as a Lender
               
By
       
Name:
     
Title:
 



 
Signature Page to Credit Agreement
The Chefs' Warehouse, Inc.
 

--------------------------------------------------------------------------------

 
COMMITMENT SCHEDULE
 
Lender
Commitment
BMO HARRIS BANK N.A.
$50,000,000
JPMORGAN CHASE BANK, N.A.
$50,000,000
WELLS FARGO BANK, N.A.
$25,000,000
BANK OF AMERICA, N.A.
$25,000,000
Total
$150,000,000






--------------------------------------------------------------------------------

